                                                                              Exhibit I
                     Exhibit I



Case 2:21-bk-04924-EPB   Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                              Exhibit I Page 1 of 55
                                                                                                                FILED
                                                                                                                5/26/2021 3:38 PM
                                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS IRIS Y. MARTINEZ
                                                                                                                CIRCUIT CLERK
                                                                COUNTY DEPARTMENT, LAW DIVISION                 COOK COUNTY, IL
                                             ______________________________________________________________________________
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                                                2017L006009

                                             JOSEPH WARE, as Independent                     )                           13475645
                                             Administrator of the Estate of                  )
                                             EVOUGHN WARE,                                   )
                                                                                             )
                                                          Plaintiff/Judgment Creditor,       )
                                                    v.                                       )         No. 2017 L 6009
                                                                                             )
                                             HOME OPPORTUNITY, LLC,                          )
                                                                                             )
                                                          Defendant/Judgment Debtor          )
                                                                                             )
                                             (WESTERN ALLIANCE                               )
                                             BANCORPORATION,                                 )
                                                                                             )
                                                          Third-Party Citation               )
                                                          Respondent).                       )


                                                               MOTION FOR ENTRY OF TURNOVER ORDER

                                                   Now    comes    the     Plaintiff/Judgment     Creditor,   JOSEPH     WARE,       as

                                             Independent Administrator of the Estate of EVOUGHN WARE (“Ware”), by and

                                             through his attorneys, BEERMANN LLP, and pursuant to 735 ILCS 5/2-1402,

                                             seeks the entry of turn over order from certain accounts of the Defendant/Judgment

                                             Debtor, HOME OPPORTUNITY, LLC (“Home Opportunity”) with Third-Party

                                             Citation Respondent, WESTERN ALLIANCE BANCORPORATION (“WAB”). In

                                             support thereof, Ware respectfully states as follows:

                                                                                INTRODUCTION

                                                   1.     In 2017, Home Opportunity pledged 20 bank accounts at WAB as

                                             collateral to secure an $8 million loan, executing documents evincing its ownership

                                             of those accounts. Ware now seeks the entry of a turnover order for the balance of

                                             the funds held in those accounts in partial satisfaction of his $9.6 million judgment.


                                                                                    Page 1 of 5
                                            Case 2:21-bk-04924-EPB       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55          Desc
                                                                              Exhibit I Page 2 of 55
                                                                                   BACKGROUND

                                                    2.     Both Home Opportunity and its sole member, Red Rock River LLC
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                             (“RRR”), are Delaware limited liability companies based out of Arizona. Both were

                                             organized for the sole purpose of owning—and collecting the profits from—

                                             thousands of “distressed” properties in low-income neighborhoods as part of a

                                             broader fund promising wealthy investors a 20% return on their money.

                                                    3.     Evoughn Ware perished in a house fire in a building owned by Home

                                             Opportunity. Ware, in his capacity as administrator of her estate, filed suit against

                                             Home Opportunity for negligence and for violations of the Illinois Smoke Detector

                                             Act.

                                                    4.     The matter proceeded to a jury trial and on January 22, 2020, the jury

                                             returned a verdict in Ware’s favor and against Home Opportunity in the amount of

                                             $9,689,948.18. Ware initiated these supplemental proceedings shortly thereafter.

                                                    5.     In the course of said proceedings, Ware issued an initial and an

                                             amended third-party citation to discover assets to Western Alliance Bancorporation,

                                             the parent company of the financial institution at which the Cardon family entities

                                             banked.

                                                    6.     WAB’s initial citation answer revealed that on June 22, 2017, Home

                                             Opportunity and RRR, as joint co-borrowers, executed a Loan and Security

                                             Agreement providing it with an $8 million non-revolving line of credit. Exhibit A—

                                             WAB0032-0065.1


                                             1 Copies of relevant documents produced as part of WAB’s initial third-party citation Answer are
                                             attached hereto as Exhibit A.


                                                                                        Page 2 of 5
                                            Case 2:21-bk-04924-EPB        Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55              Desc
                                                                               Exhibit I Page 3 of 55
                                                     7.   In order to secure that loan, Home Opportunity executed a Promissory

                                             Note granting WAB “a lien and a right of setoff against, and *** a security interest
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                             in:

                                                          all monies, securities and other property of Borrower now
                                                          or hereafter in the possession of or on deposit with [WAB],
                                                          whether held in a general or special account or deposit
                                                          including, without limitation, any account or deposit held
                                                          jointly by Borrower with any other person or entity, or for
                                                          safekeeping or otherwise, except to the extent specifically
                                                          prohibited by law.
                                                          Exhibit A—WAB0028

                                                     8.   According to WAB’s documentation, Home Opportunity pledged as

                                             collateral 20 bank accounts in which it had an interest with an aggregate balance of

                                             over $10 million as of the fall of 2017 (the “Pledged Accounts”). The account

                                             numbers and balances of the Pledged Accounts as of September 30, 2017 are set

                                             forth on Exhibit A—WAB0498.

                                                     9.   Ware issued an amended third-party citation to WAB seeking

                                             information regarding these accounts. On May 21, 2021, WAB produced that

                                             information, which provided the balances of Home Opportunity’s Pledged Accounts.

                                             As set forth below, and in greater detail on Exhibit B, the aggregate balance of the

                                             Pledged Accounts still in existence was approximately $1 million as of March 31,

                                             2021:




                                                                                   Page 3 of 5
                                            Case 2:21-bk-04924-EPB    Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55      Desc
                                                                           Exhibit I Page 4 of 55
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                  ARGUMENT

                                                   10.    Section 2-1402 of the Code represents an efficient and expeditious

                                             process for the discovery of a judgment Home Opportunity's income and assets and

                                             to compel application of those assets to the payment of the judgment. Bank of Aspen

                                             v. Fox Cartage, Inc., 126 Ill. 2d 307, 314 (1989).

                                                   11.    Supplemental proceedings pursuant to this section permit Ware to find

                                             any assets of Home Opportunity being held by third parties and apply those assets

                                             to satisfy the judgment. R & J Construction Supply Co. v. Adamusik, 2017 IL App

                                             (1st) 160778, ¶ 7.

                                                   12.     Paragraph (c) of section 1402 provides that when “assets or income of

                                             the judgment debtor not exempt from the satisfaction of a judgment” are discovered

                                             in a citation proceeding, this court may:

                                                          Compel any person cited, other than the judgment debtor,
                                                          to deliver up any assets so discovered, to be applied in
                                                          satisfaction of the judgment, in whole or in part, when
                                                          those assets are held under such circumstances that in an
                                                          action by the judgment debtor he or she could recover
                                                          them in specie or obtain a judgment for the proceeds or
                                                          value thereof as for conversion or embezzlement.
                                                          735 ILCS 5/2–1402 (c)(3)




                                                                                     Page 4 of 5
                                            Case 2:21-bk-04924-EPB      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                                                                             Exhibit I Page 5 of 55
                                                      13.      Here, by its own admission, the 20 Pledged Accounts and their

                                             holdings are assets of the judgment debtor, Home Opportunity. It could not logically
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                             pledge assets which it did not own as collateral.

                                                      14.      The contents of these accounts -- $1.06 million as of March 31, 2021 –

                                             are not exempt from the satisfaction of Ware’s Judgment.

                                                      15.      Accordingly, WAB should be ordered to immediately turn over the full

                                             contents of the Pledged Accounts -- $1,006,275 as of March 31, 2021 -- to Ware in

                                             partial satisfaction of his Judgment.

                                                      WHEREFORE,          Plaintiff/Judgment         Creditor,   JOSEPH   WARE,     as

                                             Independent Administrator of the Estate of EVOUGHN WARE, requests that this

                                             Court:

                                                      A. Entry of an Order requiring turnover of the non-exempt funds in the

                                                            Pledged Accounts held by Western Alliance Bancorporation in partial

                                                            satisfaction of this Court’s Judgments against Home Opportunity; and

                                                      B. Grant him any additional relief this Court deems just and proper.

                                                                                        BEERMANN LLP
                                                                                        Attorneys for Joseph Ware

                                                                                        By:/s/ Matthew D. Elster
                                                                                              One of His Attorneys
                                             Matthew D. Elster
                                             BEERMANN LLP
                                             Attorneys for Plaintiff/Judgment Creditor
                                             161 North Clark Street #3000
                                             Chicago, IL 60601
                                             Tel: (312) 621-9700
                                             mdelster@beermannlaw.com




                                                                                       Page 5 of 5
                                            Case 2:21-bk-04924-EPB         Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55       Desc
                                                                                Exhibit I Page 6 of 55
                                                                                                               PROMISSORY NOTE

                                                               U.S. $8,000,000.00                                                                              June 22, 2017
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                                                                                            Phoenix, Arizona

                                                                       FOR VALUE RECEIVED, RED ROCK RIVER LLC, a Delaware limited liability
                                                               company and HOME OPPORTUNITY LLC, a Delaware limited liability company (collectively,
                                                               the “Borrower”), hereby promises to pay to the order of WESTERN ALLIANCE BANK, an
                                                               Arizona corporation (“Alliance”), at the office of Alliance located at 3033 West Ray Road,
                                                               Chandler, Arizona 85226, the principal amount of up to Eight Million and No/100 Dollars
                                                               ($8,000,000.00) or such lesser principal amount as from time to time shall be outstanding
                                                               hereunder, as reflected in the books and records of Alliance, together with interest on the
                                                               principal balance from time to time outstanding hereunder, from (and including) the date of
                                                               disbursement until (but not including) the date of payment, at a per annum rate equal to the
                                                               Stated Interest Rate specified below or, to the extent applicable, the Default Interest Rate
                                                               specified below, in accordance with the following terms and conditions:

                                                                      1.      Definitions. As used herein, the following terms shall have the following
                                                               meanings (all terms defined in this Section 1 or in other provisions of this Note in the singular to
                                                               have the same meanings when used in the plural and vice versa):

                                                                                          “Additional Sums” has the meaning set forth in Section 14 of this Note.

                                                                                          “Default Interest Rate” has the meaning set forth in Section 4 of this Note.

                                                                                          “Event of Default” has the meaning set forth in Section 12 of this Note.

                                                                                          “LIBOR Rate” has the meaning set forth in Section 3 of this Note.

                                                                                          “Loan Agreement” has the meaning set forth in Section 7 of this Note.

                                                                                          “Loan Documents” has the meaning set forth in the Loan Agreement.

                                                                              “Monthly Settlement Date” means the last day of each calendar month, or, if such
                                                               date falls on a non-Business Day, the next Business Day; provided that the initial Monthly
                                                               Settlement Date shall occur on July 31, 2017 and the final Monthly Settlement Date shall occur
                                                               on the Maturity Date.

                                                                             “Non-Revolving Loan Period” means the period beginning on the Closing Date
                                                               and ending on the two (2) calendar year anniversary thereof.

                                                                                          “Note” means this Promissory Note.

                                                                                          “Stated Interest Rate” has the meaning set forth in Section 3 of this Note.

                                                                              “Term Loan Period” means the period beginning on the first calendar day after
                                                               the last calendar day of the Non-Revolving Loan Period and ending on the one (1) calendar year
                                                               anniversary thereof.



                                                               5965525v3/22359-0098
                                                                                                                                                            WAB0025
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                Desc
                                                                                                             Exhibit I Page 7 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 25                                                                                        5/25/2021 9:00:09 PM
                                                                      2.     Contracted For Rate of Interest. The contracted for rate of interest of the
                                                               indebtedness evidenced hereby, without limitation, shall consist of the following:
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                              (a)     The Stated Interest Rate, as from time to time in effect, calculated daily on
                                                               the basis of actual days elapsed over a 360-day year, applied to the principal balance from time
                                                               to time outstanding hereunder;

                                                                              (b)     If applicable, the Default Interest Rate, as from time to time in effect,
                                                               calculated daily on the basis of actual days elapsed over a 360-day year, applied to the principal
                                                               balance from time to time outstanding hereunder;

                                                                                          (c)   All Additional Sums, if any.

                                                               Borrower agrees to pay an effective contracted for rate of interest which is the sum of the Stated
                                                               Interest Rate referred to in Subsection 2(a) above, plus any additional rate of interest resulting
                                                               from the application of the Default Interest Rate referred to in Subsection 2(b) above, if
                                                               applicable, and the Additional Sums, if any, referred to in Subsection 2(c) above.

                                                                      3.     Stated Interest Rate. Except as provided in Section 4 below, the principal balance
                                                               outstanding hereunder from time to time shall bear interest at the Stated Interest Rate.

                                                                               (a)    During the Non-Revolving Loan Period, the Stated Interest Rate shall be
                                                               equal to the greater of: (a) a per annum rate equal to 4.50% plus the LIBOR Rate from time to
                                                               time in effect; and (b) five percent (5.00%) per annum. The “LIBOR Rate” shall mean an
                                                               amount equal to the variable rate of interest per annum, as adjusted from time to time, quoted by
                                                               Alliance as Alliance’s one (1) month LIBOR Rate based upon quotes from the London Interbank
                                                               Offered Rate from the ICE Benchmark Administration Interest Settlement Rates, as quoted for
                                                               U.S. Dollars by Bloomberg (rounded upwards to the nearest 1/100th of one percent). In the event
                                                               such rate ceases to be available, Alliance may rely on any other service selected by Alliance
                                                               providing comparable rate quotations. Any increase or decrease in the Revolving Index Rate, for
                                                               purposes of determining the Stated Interest Rate in effect hereunder, shall be effective on the day
                                                               either such increase or decrease is announced or published, as the case may be.

                                                                               (b)     During the Term Loan Period, the Stated Interest Rate shall be equal to the
                                                               greater of: (a) a per annum rate equal to 4.50% plus the LIBOR Rate from time to time in effect;
                                                               and (b) five percent (5.00%) per annum.

                                                                             (c)     Borrower acknowledges that neither the LIBOR Rate may represent the
                                                               most favorable interest rate from time to time offered by Alliance to its borrowers, the LIBOR
                                                               Rate may increase or decrease during the time this Note remains outstanding, and the amount by
                                                               which the LIBOR Rate may increase or decrease is not limited as to increases or decreases that
                                                               may occur on any day or while this Note remains outstanding.

                                                                       4.     Default Interest Rate. The Default Interest Rate shall be a per annum rate equal to
                                                               the Stated Interest Rate plus 5.00%. The principal balance outstanding hereunder from time to
                                                               time shall bear interest at the Default Interest Rate from the date of the occurrence of an Event of
                                                               Default hereunder until the earlier of: (a) the date on which the principal balance outstanding
                                                               hereunder, together with all accrued interest and other amounts payable hereunder, are paid in
                                                                                                                         2

                                                               5965525v3/22359-0098
                                                                                                                                                 WAB0026
                                                           Case 2:21-bk-04924-EPB                     Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55         Desc
                                                                                                           Exhibit I Page 8 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 26                                                                               5/25/2021 9:00:18 PM
                                                               full; or (b)(i) if Borrower is specifically granted a right to cure such Event of Default in any of
                                                               the Loan Documents, the date on which such Event of Default is timely cured in a manner
                                                               satisfactory to Alliance or (ii) if no such right to cure is specifically granted, then the date on
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               which Alliance, in its sole and absolute discretion, deems such Event of Default cured.

                                                                       5.     Late Charge. If any payment of principal and/or interest, or other amount is not
                                                               received by Alliance within ten (10) days after its due date (other than the Maturity Date), then,
                                                               in addition to the other rights and remedies of Alliance (including the payment of the Default
                                                               Interest Rate), a late charge of (i) five percent (5.00%) of the amount due and unpaid; or
                                                               (ii) $10.00, whichever is greater, will be charged to Borrower without notice to Borrower. Such
                                                               late charge shall be immediately due and payable.

                                                                       6.      Principal Balance. The principal balance outstanding hereunder at any time shall
                                                               be the total amount of advances made hereunder by Alliance, less the total amount of payments
                                                               of principal hereon, as reflected in the books and records of Alliance with respect to the
                                                               indebtedness evidenced by this Note. The principal balance outstanding under this Note at any
                                                               time shall not exceed the principal amount first set forth above.

                                                                       7.     Non-Revolving Credit/Term Loan. This Note is the Promissory Note defined in
                                                               the Loan and Security Agreement dated effective June 
                                                                                                                      ___, 2017 between Borrower and Alliance
                                                               (as amended from time to time, the “Loan Agreement”). Terms not otherwise defined herein
                                                               shall have the meanings ascribed to them in the Loan Agreement. During the Non-Revolving
                                                               Loan Period, Alliance may make advances to Borrower from time to time hereunder, which
                                                               advances will be of a non-revolving nature and may be made and repaid from time to time.
                                                               During the Non-Revolving Loan Period, Borrower and Alliance contemplate a series of
                                                               discretionary advances as provided herein even if the principal balance outstanding hereunder
                                                               has previously been reduced to zero. On the date on which the Non-Revolving Loan Period ends
                                                               (the “Conversion Date”), and provided that no Event of Default and no event that, with the lapse
                                                               of time or notice or both, could reasonably be expected to become an Event of Default, has
                                                               occurred and is continuing hereunder or under any other Loan Document, the principal hereof
                                                               shall, without any further action by Alliance or Borrower, convert to a term loan (the “Term
                                                               Loan”) in accordance with the terms of this Note and the Loan Agreement.

                                                                       8.     Requests for Advances. Advances hereunder may be made by Alliance from time
                                                               to time during the Non-Revolving Loan Period on behalf of the Alliance by the oral or written
                                                               request of Borrower’s Authorized Officer. Any advance hereunder shall be deemed to have been
                                                               made to or for the benefit of Borrower when made pursuant to the oral or written request of any
                                                               one of the aforenamed individuals.

                                                                           9.             Payments. This Note shall be payable as follows:

                                                                              (a)     During Non-Revolving Loan Period. During the Non-Revolving Loan
                                                               Period, Borrower shall (i) make monthly payments of accrued and unpaid interest at the Stated
                                                               Interest Rate or, to the extent applicable, the Default Interest Rate, payable in arrears on each
                                                               Monthly Settlement Date; and (ii) deposit proceeds less closing costs (including any fees payable
                                                               to asset manager) for the payoff or sale of any Pledged Note or REO, to be applied in accordance
                                                               with Section 2.4(c) of the Loan Agreement.

                                                                                                                         3

                                                               5965525v3/22359-0098
                                                                                                                                                WAB0027
                                                           Case 2:21-bk-04924-EPB                      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55       Desc
                                                                                                            Exhibit I Page 9 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 27                                                                              5/25/2021 9:00:18 PM
                                                                              (b)     During Term Loan Period. Borrower shall make monthly payments of
                                                               principal and interest during the Term Loan Period, commencing on the Monthly Settlement
                                                               Date first occurring after the one-month anniversary of the Conversion Date and continuing on
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               the each Monthly Settlement Date thereafter until the last day of the Maturity Date. Each
                                                               monthly payment shall be each in an amount sufficient to fully-amortize the outstanding
                                                               principal balance over one hundred twenty (120) months. On the Maturity Date, all remaining
                                                               principal and accrued and unpaid interest shall be paid in full.

                                                                      10.    Application of Payments. Payments received by Alliance with respect to the
                                                               indebtedness evidenced hereby shall be applied as provided in the Loan Agreement.

                                                                       11.     Prepayments. During either the Non-Revolving Loan Period or Term Loan
                                                               Period, payments of principal may be made at any time, or from time to time, in whole or in part,
                                                               without penalty, provided that all previously matured interest and other charges accrued to the
                                                               date of prepayment are also paid in full. Notwithstanding any prepayment of principal under this
                                                               Note: (1) there will be no change in the due date or amount of scheduled payments due
                                                               hereunder unless each of Borrower and Alliance, in each party’s sole and absolute discretion,
                                                               agrees in writing to such change; and (2) Borrower’s obligations hereunder shall continue in
                                                               effect, and this Note shall remain outstanding, unless and until the principal balance outstanding
                                                               hereunder, together with all accrued interest and other amounts payable hereunder or in any of
                                                               the Loan Documents, are paid in full. For the avoidance of doubt, amounts may not reborrowed
                                                               once prepaid.

                                                                      12.     Events of Default; Acceleration. The occurrence of any one or more Events of
                                                               Default, as defined in the Loan Agreement, shall constitute an “Event of Default” hereunder, and
                                                               upon such Event of Default, the entire principal balance outstanding hereunder, together with all
                                                               accrued interest and other amounts payable hereunder, at the election of Alliance, shall become
                                                               immediately due and payable, subject to any cure periods provided in the Loan Documents.

                                                                           13.            Collateral.

                                                                               (a)    Borrower’s obligations under this Note are secured by a security interest
                                                               in certain personal property of Borrower pursuant to the Loan Documents.

                                                                               (b)    In addition to all liens upon, and rights of setoff against, the monies,
                                                               securities or other property of Borrower or any other person or entity who is or may become
                                                               liable hereunder given to Alliance by law, Alliance shall have a lien and a right of setoff against,
                                                               and Borrower hereby grants to Alliance a security interest in, all monies, securities and other
                                                               property of Borrower now or hereafter in the possession of or on deposit with Alliance, whether
                                                               held in a general or special account or deposit including, without limitation, any account or
                                                               deposit held jointly by Borrower with any other person or entity, or for safekeeping or otherwise,
                                                               except to the extent specifically prohibited by law. After the occurrence and during the
                                                               continuance of an Event of Default, every such lien, right of setoff and security interest may be
                                                               exercised without demand upon or notice to Borrower. No lien, right of setoff, or security
                                                               interest shall be deemed to have been waived by any act or conduct on the part of Alliance, by
                                                               any neglect to exercise such right of setoff or to enforce such lien or security interest, or by any
                                                               delay in so doing.

                                                                                                                      4

                                                               5965525v3/22359-0098
                                                                                                                                                 WAB0028
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55       Desc
                                                                                                            Exhibit I Page 10 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 28                                                                               5/25/2021 9:00:18 PM
                                                                       14.     Additional Sums. All fees, charges, goods, things in action or any other sums or
                                                               things of value, other than the interest resulting from the Stated Interest Rate, the Default Interest
                                                               Rate, as applicable, paid or payable by Borrower (collectively, the “Additional Sums”), whether
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               pursuant to this Note, the Loan Documents or any other document or instrument in any way
                                                               pertaining to this lending transaction, or otherwise with respect to this lending transaction, that,
                                                               under the laws of the State of Arizona, may be deemed to be interest with respect to this lending
                                                               transaction, for the purpose of any laws of the State of Arizona that may limit the maximum
                                                               amount of interest to be charged with respect to this lending transaction, shall be payable by
                                                               Borrower as, and shall be deemed to be, additional interest, and for such purposes only, the
                                                               agreed upon and “contracted for rate of interest” of this lending transaction shall be deemed to be
                                                               increased by the rate of interest resulting from the Additional Sums. Borrower understands and
                                                               believes that this lending transaction complies with the usury laws of the State of Arizona;
                                                               however, if any interest or other charges in connection with this lending transaction are ever
                                                               determined to exceed the maximum amount permitted by law, then Borrower agrees that: (a) the
                                                               amount of interest or charges payable pursuant to this lending transaction shall be reduced to the
                                                               maximum amount permitted by law; and (b) any excess amount previously collected from
                                                               Borrower in connection with this lending transaction that exceeded the maximum amount
                                                               permitted by law, will be credited against the principal balance then outstanding hereunder. If
                                                               the outstanding principal balance hereunder has been paid in full, the excess amount paid will be
                                                               refunded to Borrower.

                                                                       15.     Waivers. Except as set forth in this Note, the Loan Agreement or the other Loan
                                                               Documents, to the extent permitted by applicable law, Borrower, and each person who is or may
                                                               become liable hereunder, severally waive and agree not to assert: (a) any homestead or
                                                               exemption rights; (b) demand, diligence, grace, presentment for payment, protest, notice of
                                                               nonpayment, nonperformance, extension, dishonor, maturity, protest and default; and
                                                               (c) recourse to guaranty or suretyship defenses (including, without limitation, the right to require
                                                               the Alliance to bring an action on this Note). Alliance may extend the time for payment of or
                                                               renew this Note, release collateral as security for the indebtedness evidenced hereby or release
                                                               any party from liability hereunder, and any such extension, renewal, release or other indulgence
                                                               shall not alter or diminish the liability of Borrower or any other person or entity who is or may
                                                               become liable on this Note except to the extent expressly set forth in a writing evidencing or
                                                               constituting such extension, renewal, release or other indulgence.

                                                                       16.    No Waiver by Alliance. No delay or failure of Alliance in exercising any right
                                                               hereunder shall affect such right, nor shall any single or partial exercise of any right preclude
                                                               further exercise thereof.

                                                                     17.  GOVERNING LAW; PLACE OF PERFORMANCE. THIS NOTE IS BEING
                                                               EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN THE
                                                               STATE OF ARIZONA, AND THE LAWS OF SUCH STATE (WITHOUT REGARD TO ITS
                                                               PROVISIONS OF CHOICE OF LAWS) AND OF THE UNITED STATES SHALL GOVERN
                                                               THE RIGHTS AND DUTIES OF THE PARTIES HERETO AND THE VALIDITY,
                                                               CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS NOTE, EXCEPT
                                                               TO THE EXTENT OTHERWISE SPECIFIED IN ANY OF THE LOAN DOCUMENTS. THIS
                                                               NOTE IS PERFORMABLE IN MARICOPA COUNTY, ARIZONA. VENUE OF ANY
                                                               LITIGATION INVOLVING THIS NOTE SHALL BE MAINTAINED IN AN APPROPRIATE

                                                                                                                 5

                                                               5965525v3/22359-0098
                                                                                                                                                   WAB0029
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                 Exhibit I Page 11 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 29                                                                                 5/25/2021 9:00:18 PM
                                                               STATE OR FEDERAL COURT LOCATED IN MARICOPA COUNTY, ARIZONA, TO THE
                                                               EXCLUSION OF ALL OTHER VENUES.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                      18.     Time of Essence.     Time is of the essence of this Note and each and every
                                                               provision hereof.

                                                                       19.    Amendments. No amendment, modification, change, waiver, release or discharge
                                                               hereof and hereunder shall be effective unless evidenced by an instrument in writing and signed
                                                               by the party against whom enforcement is sought.

                                                                      20.     Severability. If any provision hereof is invalid or unenforceable, the other
                                                               provisions hereof shall remain in full force and effect and shall be liberally construed in favor of
                                                               Alliance in order to effectuate the other provisions hereof.

                                                                       21.      Binding Nature. The provisions of this Note shall be binding upon Borrower and
                                                               the heirs, personal representatives, successors and assigns of Borrower, and shall inure to the
                                                               benefit of Alliance and any subsequent holder of all or any portion of this Note, and their
                                                               respective successors and assigns. Alliance may from time to time transfer all or any part of its
                                                               interest in this Note and the Loan Documents, without notice to Borrower.

                                                                       22.    Notice. All notices, requests, consents and other communications hereunder shall
                                                               be in writing and shall be delivered personally or mailed by first-class registered or certified
                                                               mail, postage prepaid, or by facsimile transmission, overnight delivery service or email, postage
                                                               prepaid, to Alliance at its address first set forth above and to Borrower at its address shown on
                                                               the signature pages of this Note or at such other address as may be designated by it by notice to
                                                               the other party. All notices and other communications given to any party hereto in accordance
                                                               with the provisions of this Note shall be deemed to have been given on the date of receipt.

                                                                      23.     Section Headings. The section headings set forth in this Note are for convenience
                                                               only and shall not have substantive meaning hereunder or be deemed part of this Note.

                                                                       24.    Construction. This Note shall be construed as a whole, in accordance with its fair
                                                               meaning, and without regard to or taking into account any presumption or other rule of law
                                                               requiring construction against the party preparing this Note. If the day on which any action to be
                                                               performed or any payment made hereunder is not a business day, such action shall be performed
                                                               or such payment made on the immediately succeeding business day.

                                                                       25.     Joint and Several Liability. Each of the Borrowers shall be jointly and severally
                                                               liable hereunder with respect to all Obligations, as defined in the Loan Agreement, regardless of
                                                               which of the Borrowers actually receives the proceeds of the Loans or the benefit of any other
                                                               extensions of credit hereunder, or the manner in which the Borrower or the Lender account
                                                               therefor in their respective books and records.

                                                                                                    [Signature page follows]




                                                                                                                6

                                                               5965525v3/22359-0098
                                                                                                                                                 WAB0030
                                                           Case 2:21-bk-04924-EPB           Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                Exhibit I Page 12 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 30                                                                               5/25/2021 9:00:18 PM
                                                                                            Ĉ Ĉg fĈ Ĉ*Ĉ Ĉ>ĈĈĈ]_ Ĉ Ĉ^-Ĉ
                                                                   .JĈ
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                                                             

                                                                                                                   Ĉ<Ĉ=ĈHĈĈ Ĉ Ĉ
                                                                                                                     Ĉ  Ĉ

                                                                                                                        "Ĉ,Ĉ Ĉ#!Ĉ3ĈĈ`Ĉ
                                                                                                                        Ĉ G Ĉ  Ĉ
                                                                                                                       Y OĈ #Ĉ


                                                                                                                                " ZĀĈ
                                                                                                                                   ĈĈ
                                                                                                                                   9Ĉ'(Ĉ2 Ĉ


                                                                                                                   ;#Ĉ&A*&BĈ!ĈĈ Ĉ Ĉ
                                                                                                                     Ĉ  Ĉ

                                                                                                                        9ĈĈ Ĉ.ĈIĈĈ Ĉ Ĉ
                                                                                                                          Ĉ  Ĉ
                                                                                                                       X "Ĉ #Ĉ


                                                                                                                                PĈ    
                                                                                                                                   ĈĈ
                                                                                                                                   "Ĉ'(Ĉ2 Ĉ


                                                                                                                    Ĉ>ĈQĈ

                                                                                                                   68 5 7 Ĉ Ĉ  Ĉ!Ĉ$'Ĉ 5 K8Ĉ
                                                                                                                   W -3Ĉ[ĈN76LMĈ
                                                                                                                   -"Ĉ ĈĈ
                                                                                                                    :Ĉ R t Ĉ




                                                                                                     C$'ĈĈĈ  Ĉ*DĈ


                                                                                                                                                              WAB0031
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                 Desc
                                                                                                       Exhibit I Page 13 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 31                                                                                   5/25/2021 9:00:18 PM
                                                                                                  LOAN AND SECURITY AGREEMENT

                                                                        This LOAN AND SECURITY AGREEMENT is dated effective June __,       2017 between
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               WESTERN ALLIANCE BANK, an Arizona corporation (“Alliance”), with a place of business
                                                               located at 3033 West Ray Road, Chandler, Arizona 85226, and RED ROCK RIVER LLC, a
                                                               Delaware limited liability company and HOME OPPORTUNITY LLC, a Delaware limited
                                                               liability company (collectively, the “Borrower”), whose address is 2915 East Baseline Road,
                                                               Suite 109, Gilbert, AZ 85234.

                                                                           The parties agree as follows:

                                                                           1.             DEFINITIONS AND CONSTRUCTION.

                                                                              1.1     Definitions. As used in this Agreement, the following terms shall have the
                                                               following definitions:

                                                                      “Accounting Principles” means all financial information provided to Alliance and
                                                               computation of all financial covenants will be made in accordance with accounting principles
                                                               applied consistently with those applied in the preparation of the financial statements provided to
                                                               Alliance prior to the date of this Agreement.

                                                                           “Account Funds” has the meaning set forth in Section 2.4(a).

                                                                     “Advance” or “Advances” means borrowings from time to time in accordance with this
                                                               Agreement.

                                                                      “Affiliate” means, as applied to any Person, any other Person directly or indirectly
                                                               Controlling, Controlled by, or under common Control with, that Person.

                                                                      “Agreement” means this Loan and Security Agreement and any extensions, riders,
                                                               supplements, notes, amendments, or modifications to or in connection with this Loan and
                                                               Security Agreement.

                                                                           “Alliance” has the meaning set forth in the preamble to this Agreement.

                                                                       “Alliance Expenses” means all costs, fees and expenses (including taxes, photocopying,
                                                               notarization, telecommunication and insurance premiums) required to be paid by Borrower under
                                                               any of the Loan Documents that are paid or advanced by Alliance; fees, costs and premiums
                                                               relating to documentation, cash management fees, filing, recording, title insurance, publication,
                                                               appraisal or broker’s opinions of value (including periodic Collateral appraisals), real estate
                                                               survey, real property taxes on any real property, should Alliance elect to pay them pursuant to
                                                               the terms of this Agreement, custodian and search fees assessed, paid, or incurred by Alliance in
                                                               connection with Alliance’s transactions with Borrower; costs and expenses incurred by Alliance
                                                               in determining, from time to time, the Borrowing Base; costs and expenses incurred by Alliance
                                                               in the asset reviews set forth in Section 2.7; costs and expenses incurred by Alliance in
                                                               preserving the value of the Collateral; costs and expenses incurred by Alliance in the
                                                               disbursement of funds to Borrower (by wire transfer or otherwise); charges paid or incurred by
                                                               Alliance resulting from the dishonor of checks; costs and expenses paid or incurred by Alliance
                                                                                                                   1

                                                               5958030v4/22359-0098
                                                                                                                                                     WAB0032
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55          Desc
                                                                                                       Exhibit I Page 14 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 32                                                                             5/25/2021 9:00:18 PM
                                                               to correct any default or enforce any provision of the Loan Documents, or in gaining possession
                                                               of, maintaining, handling, preserving, storing, shipping, selling, preparing for sale, or advertising
                                                               to sell the Collateral, or any portion thereof, irrespective of whether a sale is consummated; costs
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               and expenses paid or incurred by Alliance in examining Borrower’s Books; costs and expenses
                                                               of third party claims or any suit paid or incurred by Alliance in enforcing or defending the Loan
                                                               Documents; and Alliance’s attorneys' fees and expenses incurred in advising, structuring,
                                                               drafting, reviewing, administering, amending, terminating, enforcing (including attorneys' fees
                                                               and expenses incurred in connection with a “workout,” a “restructuring,” or an Insolvency
                                                               Proceeding concerning Borrower or any guarantor of the obligations), defending, or concerning
                                                               the Loan Documents, irrespective of whether suit is brought.

                                                                      “Asset Value” means an amount agreed to by Alliance and Borrower including the sum
                                                               of (a) with respect to any Pledged Notes, the sum of Borrower’s cost basis on such Pledged
                                                               Notes; and (b) with respect to REO, the aggregate fair market value of such REO as determined
                                                               by an appraisal ordered and accepted by Alliance.

                                                                      “Authorized Officer” means any manager or officer of Borrower, any Person authorized
                                                               by law, or other Person designated in writing as an authorized officer by Borrower to Alliance.

                                                                      “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et seq.),
                                                               as amended, and any successor statute.

                                                                           “Borrower” has the meaning set forth in the preamble to this Agreement.

                                                                      “Borrower’s Books” means all of Borrower’s books and records including all ledgers;
                                                               records indicating, summarizing, or evidencing Borrower’s properties or assets (including the
                                                               Collateral) or liabilities; all information relating to Borrower’s business operations or financial
                                                               condition; and all computer programs, disc or tape files, printouts, runs, or other computer
                                                               prepared information, and the equipment containing such information.

                                                                           “Borrower’s Loan Amount” means the total principal amount outstanding on any Pledged
                                                               Note.

                                                                           “Borrowing Base” means an amount equal to the sum of:

                                                                           (1)            Sixty-five percent (65%) of the Asset Value of Performing Pledged Notes, plus

                                                                           (2)            Fifty-five percent (55%) of the Asset Value of Non-Performing Notes; plus

                                                                           (3)            Fifty-five percent (55%) of the Asset Values of REO; less

                                                                           (4)            Any portion of a single Pledged Note in excess of 10% of the Committed Sum
                                                                                          (unless any such Pledged Note is otherwise approved for inclusion by Alliance);
                                                                                          less

                                                                           (5)            The total outstanding Principal Balance of the Loans.



                                                                                                                           2

                                                               5958030v4/22359-0098
                                                                                                                                                         WAB0033
                                                           Case 2:21-bk-04924-EPB                      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                           Exhibit I Page 15 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 33                                                                                     5/25/2021 9:00:18 PM
                                                                           Alliance has no obligation, at any time, to advance funds in excess of the Committed
                                                               Sum.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                       “Borrowing Base Certificate” means, as of any date of preparation, a certificate setting
                                                               forth the Borrowing Base in substantially the form of Exhibit A attached hereto, prepared by and
                                                               certified by an Authorized Officer of Borrower.

                                                                      “Business Day” means any day that is not a Saturday, Sunday, or any other day on which
                                                               national banks are authorized or required to close.

                                                                      “Change of Control” shall be deemed to have occurred when Kastlerock, Window Rock
                                                               Capital Partners, or Window Rock Manager (as the case may be) fails to directly or indirectly
                                                               Control Borrower.

                                                                           “Closing Date” means the date of the initial Advance.

                                                                     “Code” means the Uniform Commercial Code as enacted in the State of Arizona, as
                                                               amended from time to time.

                                                                       “Collateral” means all of the following, whether now existing or hereafter acquired: the
                                                               Pledged Note Files, the REO Files, the funds in the Collection Account and all products and
                                                               proceeds whether tangible or intangible, of any of the foregoing including proceeds of insurance
                                                               covering any or all of the foregoing, and any and all accounts, money, deposit accounts,
                                                               judgments, attachments, claims for relief, levies, causes of action or other tangible or intangible
                                                               property resulting from the sale, foreclosure, exchange, collection, or other disposition of any of
                                                               the foregoing, or any portion thereof or interest therein, and the proceeds thereof.

                                                                           “Collection Account” has the meaning set forth in Section 2.4(a).

                                                                       “Committed Sum” means Eight Million and No/100 Dollars ($8,000,000.00) or such
                                                               lesser amount as may be outstanding on the Conversion Date, in each case (a) reduced on the
                                                               date of each scheduled payment under the Promissory Note by the principal amount of each such
                                                               scheduled payment during the Term Loan Period only, and (b) reduced pursuant to the request of
                                                               Borrower upon ten (10) days’ prior written notice.

                                                                       “Control” means the possession, directly or indirectly, of the power to direct or cause the
                                                               direction of the management and policies of any Person, whether through the ownership of
                                                               voting securities, by contract, or otherwise.

                                                                           “Conversion Date” means the date on which the Non-Revolving Loan Period ends.

                                                                       “Custodial Agreement” means any custodial agreement entered into between a Custodian
                                                               and Alliance reflecting an agreement to act as custodian or Bailee on behalf of Alliance
                                                               respecting some or all of the Collateral.

                                                                       “Custodian” means Metasource, LLC, or another Person acting as Alliance’s custodian
                                                               respecting some or all of the Collateral.


                                                                                                                   3

                                                               5958030v4/22359-0098
                                                                                                                                                WAB0034
                                                           Case 2:21-bk-04924-EPB               Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55              Desc
                                                                                                    Exhibit I Page 16 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 34                                                                              5/25/2021 9:00:18 PM
                                                                      "EBITDA" means net income, less income or plus loss from discontinued operations and
                                                               extraordinary items, plus income taxes, plus interest expense, plus depreciation, depletion, and
                                                               amortization.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                      “Equity” means the total contributed capital of Borrower plus fund-to-date earnings, less
                                                               fundraising costs, management fees and other offsets to equity as required by Accounting
                                                               Principles, each as reported on Borrower’s consolidated balance sheets.

                                                                      “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
                                                               from time to time, or any predecessor, successor, or superseding laws of the United States of
                                                               America, together with all regulations promulgated thereunder.

                                                                           “Event of Default” has the meaning set forth in Section 8.

                                                                           “FEIN” means Federal Employer Identification Number.

                                                                      “GAAP” means generally accepted accounting principles as in effect from time to time in
                                                               the United States, consistently applied.

                                                                      “Guaranty” means the Carve-Out Guaranty Agreement in favor of Alliance made by
                                                               Patrick Cardon, in form and substance satisfactory to Alliance, whereby Guarantor guarantees
                                                               repayment of all or a portion of the Obligations.

                                                                           “Guarantor” means Patrick Cardon.

                                                                       “Indebtedness” means all items of indebtedness or liability which in accordance with
                                                               GAAP would be included in determining total liabilities as shown on the liabilities side of a
                                                               balance sheet, and in any event including: (a) all obligations of Borrower for borrowed money;
                                                               (b) all obligations of Borrower evidenced by bonds, debentures, notes, or other similar
                                                               instruments and all reimbursement or other obligations of Borrower in respect of letters of credit,
                                                               letter of credit guaranties, bankers acceptances, interest rate swaps, controlled disbursement
                                                               accounts, or other financial products; (c) all obligations under capitalized leases; (d) all
                                                               obligations or liabilities of others secured by a lien or security interest on any property or asset of
                                                               Borrower, irrespective of whether such obligation or liability is assumed; and (e) any obligation
                                                               of Borrower guaranteeing or intended to guarantee (whether guaranteed, endorsed, co-made,
                                                               discounted, or sold with recourse to Borrower) any indebtedness, lease, dividend, letter of credit,
                                                               or other obligation of any other Person.

                                                                       “Indemnified Persons” means Alliance and its parents, subsidiaries, affiliates and
                                                               participants, and each of their officers, directors, agents, employees, trustees, receivers,
                                                               executors, and administrators, and the heirs, successors, and assigns of all of the foregoing,
                                                               except for third-party purchasers of real property at foreclosure or from Alliance after
                                                               foreclosure or deed in lieu of foreclosure.

                                                                      “Insolvency Proceeding” means any action commenced by or against any Person under
                                                               any provision of the Bankruptcy Code or under any other bankruptcy or insolvency law,
                                                               including assignments for the benefit of creditors, formal or informal moratoria, compositions,

                                                                                                                   4

                                                               5958030v4/22359-0098
                                                                                                                                                    WAB0035
                                                           Case 2:21-bk-04924-EPB               Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                    Exhibit I Page 17 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 35                                                                                  5/25/2021 9:00:18 PM
                                                               extensions generally with its creditors, or proceedings seeking receivership, reorganization,
                                                               arrangement, or other similar relief.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                      “IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
                                                               thereunder.

                                                                           “Kastlerock” means Kastlerock, LLC, an Arizona limited liability company.

                                                                           “Loans” means the Revolving Loans and the Term Loan, collectively.

                                                                       “Loan Documents” means this Agreement, the Promissory Note, the Guaranty, any other
                                                               note or notes executed by Borrower or Guarantor and payable to Alliance, and any other
                                                               agreement entered into in connection with this Agreement, together with every other agreement,
                                                               note, document, contract or instrument to which Borrower and Alliance now or in the future may
                                                               be a party and which may be required by Alliance in connection with, or as a condition to, the
                                                               execution of this Agreement and every amendment, modification or substitution therefor.

                                                                       “Losses” means any and all actual losses, liabilities, contingent liabilities, damages,
                                                               obligations, claims, actions, suits, proceedings, disbursements, penalties, costs, and expenses
                                                               (including, without limitation, reasonable attorneys’ fees and costs of counsel retained by
                                                               Alliance to advise and represent Alliance with respect to matters related hereto, including,
                                                               without limitation, fees incurred pursuant to 11 U.S.C. §101 et seq. and all other professional or
                                                               consultants’ fees and expenses), whether or not an action or proceeding is commenced or
                                                               threatened.

                                                                           “Maturity Date” means the last day of the Term Loan Period.

                                                                        “Monthly Settlement Date” means the last day of each calendar month, or, if such date
                                                               falls on a non-Business Day, the next Business Day; provided that the initial Monthly Settlement
                                                               Date shall occur on July 31, 2017 and the final Monthly Settlement Date shall occur on the
                                                               Termination Date.

                                                                      “Non-Performing Pledged Note” means a Pledged Note which has been more than ninety
                                                               (90) days past due.

                                                                      “Non-Revolving Loan” and “Non-Revolving Loans” have the meanings set forth in
                                                               Section 2.1.

                                                                       “Non-Revolving Loan Period” means the period beginning on the Closing Date and
                                                               ending on the two (2) calendar year anniversary thereof.

                                                                       “Note Mortgage” means each deed of trust, mortgage, security agreement (inclusive of a
                                                               security agreement in an installment sales contract with respect to a contract for deed), or other
                                                               document or instrument encumbering real or personal property, which serves as collateral for the
                                                               repayment of the Pledged Notes.

                                                                        “Obligations” means all loans, advances, debts, principal, interest (including any interest
                                                               that, but for the provisions of the Bankruptcy Code, would have accrued), premiums, liabilities

                                                                                                                  5

                                                               5958030v4/22359-0098
                                                                                                                                                 WAB0036
                                                           Case 2:21-bk-04924-EPB              Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                Desc
                                                                                                   Exhibit I Page 18 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 36                                                                               5/25/2021 9:00:18 PM
                                                               (including all amounts charged to Borrower’s loan account pursuant to any Loan Document
                                                               authorizing Alliance to charge Borrower’s loan account), obligations, fees, guaranties,
                                                               covenants, and duties owing by Borrower to Alliance of any kind and description under or
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               pursuant to or evidenced by the Loan Documents, due or to become due, now existing or
                                                               hereafter arising, and including any debt, liability, or obligation owing from Borrower to others
                                                               that Alliance may have obtained by assignment or otherwise, and further including all interest
                                                               not paid when due and all Alliance Expenses that Borrower is required to pay or reimburse by
                                                               the Loan Documents, by law, or otherwise.

                                                                       “Performing Pledged Note” means a Pledged Note which has not been more than ninety
                                                               (90) days past due evidenced by such Pledged Note.

                                                                       “Permitted Liens” means: (a) liens for unpaid taxes which are not at imminent risk of
                                                               foreclosure or automatic divestiture of title; (b) exceptions listed in the title insurance, if any, or
                                                               property profiles in respect of the real property which serves as collateral for the repayment of
                                                               the Pledged Notes.

                                                                      “Person” means and includes natural persons, corporations, limited liability companies,
                                                               limited partnerships, general partnerships, joint ventures, trusts, land trusts, business trusts, or
                                                               other organizations or associations, irrespective of whether they are legal entities, and
                                                               governments and agencies and political subdivisions thereof.

                                                                       “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA) which
                                                               Borrower or any ERISA Affiliate sponsors or maintains or to which Borrower or any ERISA
                                                               Affiliate makes, is making, or is obligated to contribute.

                                                                       “Pledged Note” means each promissory note or other evidence of indebtedness (inclusive
                                                               of an installment sales contract with respect to a contract for deed) executed by a third party in
                                                               favor of Borrower (or assigned to Borrower by valid allonge, endorsement or other assignment
                                                               document), including any amendments thereto, which is pledged to Alliance.

                                                                        “Pledged Note File” means and shall include: (a) the Pledged Note bearing all
                                                               intervening endorsements, or a Lost Note Affidavit (as defined in the Custodial Agreement) with
                                                               applicable changes reasonably acceptable to Alliance, endorsed to blank, (b) a conformed copy
                                                               of the Note Mortgage bearing the original recording information (or in the case of a contract for
                                                               deed, either a conformed copy of the deed with recording information or an original of the deed),
                                                               (c) an original “Assignment of Mortgage” in blank for each Pledged Note Mortgage (or in the
                                                               case of a contract for deed, an original “assignment of the contract and a deed each in blank for
                                                               such property”, in form and substance acceptable for recording and signed in the name of
                                                               Borrower by an authorized Person on behalf of Borrower, (d) the originals or copies of recorded
                                                               intervening assignments of mortgage, if any, with evidence of recording thereon, showing an
                                                               unbroken chain of title from the originator thereof to Borrower (or, in the case of a MERS
                                                               Designated Mortgage Loan, MERS), (e) the original attorney’s opinion of title and abstract of
                                                               title or the original or copy of mortgagee (or in the case of a contract for deed, owner’s) title
                                                               insurance policy, or if the mortgagee (or, as applicable, owner’s) title insurance policy has not
                                                               been issued, a copy of the irrevocable commitment to issue the same, related to the Note
                                                               Mortgage, and (f) if any of the above documents has been executed by a person holding a power

                                                                                                                 6

                                                               5958030v4/22359-0098
                                                                                                                                                    WAB0037
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                     Desc
                                                                                                 Exhibit I Page 19 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 37                                                                                  5/25/2021 9:00:18 PM
                                                               of attorney for Borrower, as notified to the Custodian in writing, an original of such power of
                                                               attorney.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                      “Principal Balance” means the aggregate unpaid principal balance of the Promissory
                                                               Note as of any date of determination.

                                                                       “Promissory Note” means the promissory note, dated as of the Closing Date, in the
                                                               maximum principal amount of Eight Million and No/100 Dollars ($8,000,000.00), executed by
                                                               Borrower and payable to the order of Alliance, in form and substance satisfactory to Alliance,
                                                               and all amendments, extensions, renewals, replacements, increases, and modifications thereof.

                                                                      “Protective Advances” means amounts actually paid by Borrower to governmental
                                                               agencies or other Persons to reduce or pay in full senior liens or delinquent taxes, municipal
                                                               charges or assessments, or environmental fees or costs on property encumbered by any Note
                                                               Mortgage.

                                                                       “REO” means real property acquired by Borrower through purchase or exercise of
                                                               foreclosure, deed in lieu of foreclosure or other remedies, including property subject to
                                                               installment land sale contracts.

                                                                        “REO File” means (a) a copy of the trustee’s deed, sheriff’s deed, referee’s deed, or other
                                                               granting deed, with evidence of recording thereon, evidencing the ownership of the related REO
                                                               by any Borrower, (b) a special warranty deed or grant deed in appropriate form for recording
                                                               from a Borrower to “blank” or, if Alliance elects, a mortgage or deed of trust securing the
                                                               Obligations, on all of the subject real and personal property in form and content satisfactory to
                                                               Alliance, (c) the original attorney’s opinion of title and abstract of title or the original or copy of
                                                               a title insurance policy, or if the mortgagee title insurance policy has not been issued, a copy of
                                                               the irrevocable commitment to issue the same, insuring a Borrower as owner of the REO
                                                               property, (d) if any of the above documents has been executed by a person holding a power of
                                                               attorney for a Borrower, as notified to the Custodian in writing, an original of such power of
                                                               attorney; and (e) such other documents as Alliance may require in its sole discretion.

                                                                      “Servicer” means Statebridge Company, LLC; or a different servicing agent approved by
                                                               Alliance.

                                                                       “Solvent” means, with respect to any Person on a particular date, that on such date: (a) at
                                                               fair valuations, all of the properties and assets of such Person are greater than the sum of the
                                                               debts, including contingent liabilities, of such Person, (b) the present fair salable value of the
                                                               properties and assets of such Person is not less than the amount that will be required to pay the
                                                               probable liability of such Person on its debts as they become absolute and matured, (c) such
                                                               Person is able to realize upon its properties and assets and pay its debts and other liabilities,
                                                               contingent obligations and other commitments as they mature in the normal course of business,
                                                               (d) such Person does not intend to, and does not believe that it will, incur debts beyond such
                                                               Person’s ability to pay as such debts mature, and (e) such Person is not engaged in business or a
                                                               transaction, and is not about to engage in business or a transaction, for which such Person’s
                                                               properties and assets would constitute unreasonably small capital after giving due consideration
                                                               to the prevailing practices in the industry in which such Person is engaged. In computing the

                                                                                                                 7

                                                               5958030v4/22359-0098
                                                                                                                                                    WAB0038
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                     Desc
                                                                                                 Exhibit I Page 20 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 38                                                                                  5/25/2021 9:00:18 PM
                                                               amount of contingent liabilities at any time, it is intended that such liabilities will be computed at
                                                               the amount that, in light of all the facts and circumstances existing at such time, represents the
                                                               amount that reasonably can be expected to become an actual or matured liability.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                           “Stated Interest Rate” has the meaning set forth in the Promissory Note.

                                                                           “Term Loan” has the meaning set forth in Section 2.1.

                                                                      “Term Loan Period” means the period beginning on the first calendar day after the last
                                                               calendar day of the Non-Revolving Loan Period and ending on the one (1) calendar year
                                                               anniversary thereof.

                                                                           “Termination Date” has the meaning set forth in Section 3.3.

                                                                           “Voidable Transfer” has the meaning set forth in Section 15.8.

                                                                     “Window Rock Capital Partners” means Window Rock Capital Partners LLC, a
                                                               Delaware limited liability company.

                                                                        “Window Rock Manager” means Window Rock Manager, LLC, a Delaware limited
                                                               liability company.

                                                                              1.2    Accounting Terms. All accounting terms not specifically defined herein
                                                               shall be construed in accordance with Accounting Principles. When used herein, the term
                                                               “financial statements” shall include the notes and schedules thereto. Whenever the term
                                                               “Borrower” is used in respect of a financial covenant or a related definition, it shall be
                                                               understood to mean Borrower on a consolidated basis unless the context clearly requires
                                                               otherwise.

                                                                              1.3    Code. Any terms used in this Agreement which are defined in the Code
                                                               shall be construed and defined as set forth in the Code unless otherwise defined herein.

                                                                              1.4     Construction. Unless the context of this Agreement clearly requires
                                                               otherwise, references to the plural include the singular, references to the singular include the
                                                               plural, the term “including” is not limiting, and the term “or” has, except where otherwise
                                                               indicated, the inclusive meaning represented by the phrase “and/or” The words “hereof,”
                                                               “herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to this Agreement as
                                                               a whole and not to any particular provision of this Agreement. Section, subsection, clause,
                                                               schedule, and exhibit references are to this Agreement unless otherwise specified. Any reference
                                                               in this Agreement or in the Loan Documents to this Agreement or any of the Loan Documents
                                                               shall include all alterations, amendments, changes, extensions, modifications, renewals,
                                                               replacements, substitutions, and supplements, thereto and thereof, as applicable.

                                                                            1.5     Schedules and Exhibits. All of the schedules and exhibits attached to this
                                                               Agreement shall be deemed incorporated herein by reference.

                                                                           2.             LOAN AND TERMS OF PAYMENT.


                                                                                                                   8

                                                               5958030v4/22359-0098
                                                                                                                                                      WAB0039
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55              Desc
                                                                                                       Exhibit I Page 21 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 39                                                                                 5/25/2021 9:00:18 PM
                                                                              2.1     Non-Revolving Loans and Term Loans. Subject to and upon the terms
                                                               and conditions of this Agreement, during the Non-Revolving Loan Period, Alliance agrees to
                                                               make one or more Advances on a non-revolving basis (hereinafter called, individually, a “Non-
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               Revolving Loan” and, collectively, the “Non-Revolving Loans”) to Borrower in an aggregate
                                                               principal amount at any one time outstanding up to but not exceeding the Committed Sum.
                                                               Within the limit of the Committed Sum in effect from time to time, during the Non-Revolving
                                                               Loan Period, Borrower may borrow and repay at any time in whole or in part (subject to Section
                                                               2.4(c)) without penalty and from time to time from the Closing Date to the expiration of the Non-
                                                               Revolving Loan Period (the “Commitment Termination Date”). For the avoidance of doubt,
                                                               amounts may not reborrowed once repaid. The Principal Balance may not exceed the
                                                               Committed Sum at any time, and the Borrower shall have the option to reduce the Committed
                                                               Sum at any time upon notice to Alliance. Upon the expiration of the Non-Revolving Loan
                                                               Period, and provided that no Event of Default has occurred and is continuing, the Non-Revolving
                                                               Loans shall, without any further action by Alliance or Borrower, convert to a term loan (the
                                                               “Term Loan”) in accordance with the terms of the Promissory Note.

                                                                              2.2     Promissory Note. The Loans shall be evidenced by, be repayable, and
                                                               accrue interest in accordance with, the Promissory Note. Subject to the terms and conditions in
                                                               this Agreement, the Promissory Note, and the other Loan Documents, Borrower may borrow and
                                                               repay under the Promissory Note during the Non-Revolving Loan Period in whole or in part
                                                               (subject to Section 2.4(c)). For the avoidance of doubt, amounts may not reborrowed once
                                                               repaid. The unpaid Principal Balance of the Promissory Note shall be repaid as provided therein.

                                                                                          2.3    Advances.

                                                                                                  (a)    Subject to the terms and conditions of this Agreement, Alliance
                                                                                          agrees to make one or more Advances to Borrower secured by Collateral in an
                                                                                          amount requested by Borrower, but not to exceed the Borrowing Base. In
                                                                                          connection with each Advance, the Pledged Notes, including the security interests
                                                                                          securing the Pledged Notes, shall be assigned to Alliance by Borrower delivering
                                                                                          to Alliance (or its Custodian as directed by Alliance) the Pledged Note Files
                                                                                          and/or the REO Files.

                                                                                                  (b)     At any time, if the unpaid Principal Balance of the Loans exceeds
                                                                                          the Borrowing Base, Borrower shall, within thirty (30) days after notice from
                                                                                          Alliance: (i) pay the difference to Alliance; or (ii) provide to Alliance a lien and
                                                                                          security interest in additional collateral with a Borrowing Base sufficient to cure
                                                                                          the applicable shortfall and otherwise reasonably acceptable to Alliance.

                                                                                                  (c)    Alliance shall have no obligation to make Advances hereunder to
                                                                                          the extent they would cause the outstanding obligations under this Section 2.3 to
                                                                                          exceed the Committed Sum, less the current unpaid Principal Balance of the
                                                                                          Loans, plus amounts on deposit in the Collection Account.

                                                                                                 (d)    Alliance is authorized to make Advances under this Agreement
                                                                                          based upon written request of Borrower’s Authorized Officer. Any Advance
                                                                                          requested by Borrower and made by Alliance hereunder shall be made to such

                                                                                                                           9

                                                               5958030v4/22359-0098
                                                                                                                                                            WAB0040
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                            Exhibit I Page 22 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 40                                                                                          5/25/2021 9:00:19 PM
                                                                                          deposit accounts of Borrower as Borrower’s Authorized Officer shall direct.
                                                                                          Amounts borrowed pursuant to this Section 2.3 may be repaid at any time during
                                                                                          the term of this Agreement.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                          2.4    Collection of Accounts and Application of Payments to Loans.

                                                                                                  (a)    The Collection Account. Borrower has granted a security interest
                                                                                          to Alliance in the Collateral, including the Collection Account, pursuant to the
                                                                                          terms of this Agreement. Except as otherwise agreed by both parties in writing,
                                                                                          all proceeds of accounts and other Collateral, upon receipt or collection, shall be
                                                                                          deposited on a monthly basis into a deposit account of Borrower established with
                                                                                          Alliance (the “Collection Account”). Funds so deposited (“Account Funds”) may
                                                                                          be used by Borrower in Borrower’s sole discretion, including, without limitation,
                                                                                          to be swept into Borrower’s separate operating accounts or distributed to
                                                                                          Borrower’s members, unless an Event of Default shall have occurred and be
                                                                                          continuing.

                                                                                                 (b)     Payment of Accounts by Borrower’s Account Debtors. Borrower
                                                                                          or Servicer shall be entitled to collect checks for payment from Borrower’s
                                                                                          account debtors, provided that Borrower or Servicer causes all such payments to
                                                                                          be deposited into the Collection Account in the manner contemplated in Section
                                                                                          2.4(a). Until deposited, Borrower or Servicer will hold all such payments and
                                                                                          proceeds in trust for Alliance without co-mingling such funds with other funds or
                                                                                          property of Borrower or Servicer, as applicable. All deposits held in the
                                                                                          Collection Account shall constitute proceeds of Collateral and shall not constitute
                                                                                          payment of the Obligations.

                                                                                                  (c)     Amount Due Upon Liquidation of Pledged Note or REO. Upon
                                                                                          the payoff or sale of any Pledged Note or any REO, Borrower shall deposit or
                                                                                          instruct Servicer to deposit the proceeds less closing costs (including any fees
                                                                                          payable to the asset manager) for such payoff or sale in the Collection Account,
                                                                                          and Alliance shall apply to the outstanding Obligations an amount equal to the
                                                                                          lesser of (A) the total proceeds deposited, (B) one hundred twenty percent (120%)
                                                                                          of the Borrowing Base of the Asset Value attributed to the released Pledged Note
                                                                                          or REO (as such amount has been reduced from time to time pursuant to the terms
                                                                                          of the Agreement with the further understanding that any amounts applied to the
                                                                                          Obligations in excess of the applicable Borrowing Base of the Asset Value shall
                                                                                          be applied to the remaining Asset Values on a pro rata basis), and (C) the total
                                                                                          outstanding Obligations; the remainder of the proceeds shall remain in the
                                                                                          Collection Account to be swept into Borrower’s separate operating account
                                                                                          pursuant to the terms of Section 2.4(a).

                                                                                                 (d)    Application of Payments During Default. During the existence of
                                                                                          an Event of Default, Alliance may withdraw Account Funds deposited to the
                                                                                          Collection Account and pay down borrowings on the Loans by applying such
                                                                                          Account Funds on the next Monthly Settlement Date.


                                                                                                                          10

                                                               5958030v4/22359-0098
                                                                                                                                                           WAB0041
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                 Desc
                                                                                                            Exhibit I Page 23 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 41                                                                                         5/25/2021 9:00:19 PM
                                                                              2.5      Crediting Payments; Application of Collections. The receipt of any wire
                                                               transfer of funds, check, or other item of payment from Borrower to Alliance shall be applied to
                                                               provisionally reduce the Obligations, but shall not be considered a payment on account unless
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               such wire transfer is of immediately available federal funds and is made to the appropriate
                                                               deposit account of Alliance or unless and until such check or other item of payment is honored
                                                               when presented for payment. Should any check or item of payment not be honored when
                                                               presented for payment, then Borrower shall be deemed not to have made such payment, and
                                                               interest shall be recalculated accordingly. Anything to the contrary contained herein
                                                               notwithstanding, any wire transfer, check, or other item of payment shall be deemed received by
                                                               Alliance only if it is received into Alliance’s operating account on or before 3:00 p.m. Phoenix,
                                                               Arizona time. If any wire transfer, check, or other item of payment is received into Alliance’s
                                                               operating account after 3:00 p.m. Phoenix, Arizona time it shall be deemed to have been received
                                                               by Alliance as of the opening of business on the immediately following Business Day.

                                                                              2.6     Statements of Obligations. Alliance may render statements to Borrower of
                                                               the Obligations, including principal, interest, fees, and including an itemization of all charges
                                                               and expenses constituting Alliance Expenses owing, and such statements shall be conclusively
                                                               presumed to be correct and accurate absent manifest error and constitute an account stated
                                                               between Borrower and Alliance unless, within forty-five (45) days after receipt thereof by
                                                               Borrower, Borrower shall deliver to Alliance written objection thereto describing the error or
                                                               errors contained in any such statements.

                                                                                          2.7    Fees. Borrower shall pay to Alliance the following fees:

                                                                                                 (a)     Origination Fee. Borrower shall pay, out of the initial Advance, to
                                                                                          Alliance a fully-earned and non-refundable origination fee equal to $80,000.00,
                                                                                          which fee shall be due and payable upon the Closing Date.

                                                                                                  (b)     Collateral Review Fees. Borrower shall pay Alliance collateral
                                                                                          review fee of Seventy-Five Dollars ($75.00) per applicable Pledged Note (payable
                                                                                          only once per Pledged Note), which fee shall be due and payable monthly in
                                                                                          arrears on the first day of the month after such Pledged Note is pledged to
                                                                                          Alliance. Upon execution of this Agremeent, Alliance shall provide Borrower a
                                                                                          one-time $20,000 credit for the payment of Collateral Review Fees payable
                                                                                          pursuant to this provision.

                                                                                                  (c)    Financial Audit/Collateral Exam Fees. From and after the
                                                                                          occurrence and during the continuance of an Event of Default, Borrower shall pay
                                                                                          Alliance’s actual out-of-pocket costs and expenses incurred, in connection with
                                                                                          any collateral exams, audits, inspections or valuations conducted by or on behalf
                                                                                          of Alliance of any Collateral or of the Borrower’s operations or business, together
                                                                                          with any related actual, out-of-pocket costs and expenses incurred by Alliance.
                                                                                          Collateral exams, audits, inspections or valuations conducted by or on behalf of
                                                                                          Alliance while an Event of Default does not exist shall be at Alliance’s sole cost
                                                                                          and expense, and shall not be considered an Alliance Expense.

                                                                           3.             CONDITIONS; TERM OF AGREEMENT.

                                                                                                                          11

                                                               5958030v4/22359-0098
                                                                                                                                                            WAB0042
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                 Desc
                                                                                                            Exhibit I Page 24 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 42                                                                                         5/25/2021 9:00:19 PM
                                                                               3.1     Conditions Precedent to Initial Advance. The obligation of Alliance to
                                                               fund the initial Advance is subject to the fulfillment, to the satisfaction of Alliance in its sole
                                                               discretion, of each of the following conditions:
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                                  (a)     The representations and warranties contained in this Agreement
                                                                                          and the other Loan Documents shall be true and correct in all material respects on
                                                                                          and as of the date of the funding, as though made on and as of such date (except
                                                                                          to the extent that such representations and warranties relate solely to an earlier
                                                                                          date, in which case such representations and warranties shall be true and correct in
                                                                                          all material respects as of such earlier date);

                                                                                                 (b)     No Event of Default or event which with the giving of notice or
                                                                                          passage of time would constitute an Event of Default shall have occurred and be
                                                                                          continuing as of the date of the funding nor shall either result from the making of
                                                                                          the funding;

                                                                                                 (c)     No injunction, writ, restraining order, or other order of any nature
                                                                                          prohibiting, directly or indirectly, the making of such funding shall have been
                                                                                          issued and remain in force by any governmental authority against Borrower,
                                                                                          Alliance, or any of their Affiliates;

                                                                                                  (d)  Borrower shall have delivered to the Custodian each Pledged Note
                                                                                          File and REO File;

                                                                                                 (e)    Alliance shall have received each of the Loan Documents, duly
                                                                                          executed by Borrower or Guarantor, as applicable;

                                                                                                  (f)    Borrower shall have provided evidence satisfactory to Alliance that
                                                                                          its lien in the Collateral shall be a lien of first-priority (subject to Permitted
                                                                                          Liens);

                                                                                                 (g)     Alliance shall have received a certificate from the manager or
                                                                                          members of Borrower, attesting to the resolutions of such members and managers
                                                                                          authorizing its execution and delivery of all of the documents evidencing this
                                                                                          Agreement and the other Loan Documents to which Borrower is a party and
                                                                                          authorizing specific officers, managers or members of Borrower to execute the
                                                                                          same;

                                                                                                 (h)    Alliance shall have received copies of each Borrower’s formation
                                                                                          documents and operating agreements or member agreements, as amended,
                                                                                          modified, or supplemented as of the Closing Date, certified by the managers or
                                                                                          members of each Borrower, as applicable;

                                                                                                 (i)     Alliance shall have received a certificate of status with respect to
                                                                                          each Borrower by the Secretary of State of their respective states of formation,
                                                                                          which certificates shall indicate that such entities are in good standing;


                                                                                                                           12

                                                               5958030v4/22359-0098
                                                                                                                                                            WAB0043
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                            Exhibit I Page 25 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 43                                                                                          5/25/2021 9:00:19 PM
                                                                                                 (j)    Borrower shall have confirmed to Alliance that each property
                                                                                          encumbered by a Note Mortgage and securing a Pledged Note, and each REO, is
                                                                                          insured by a policy of casualty insurance meeting the requirements of Section
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                          6.12 hereof;

                                                                                                  (k)     reserved;

                                                                                                  (l)    Payment of fees and reimbursable costs and expenses due under
                                                                                          this Agreement through the date of initial Advance, including without limitation
                                                                                          all legal expenses incurred through the date of the closing of this Agreement, shall
                                                                                          have been made to Alliance;

                                                                                                   (m)    Evidence Borrower is licensed or qualified to transact business in
                                                                                          all jurisdictions where the character of the property owned or leased or the nature
                                                                                          of the business transacted by it makes such licensing or qualification necessary
                                                                                          shall have been provided to Alliance;

                                                                                                  (n)    A Customer Identification Information Form and such other forms
                                                                                          and verification as Alliance may need to comply with the U.S.A. Patriot Act and
                                                                                          other applicable laws and regulations shall have been completed by Borrower;

                                                                                                  (o)    Borrower shall provide a Borrowing Base Certificate computed as
                                                                                          of a date not more than thirty (30) days prior to such Advance.

                                                                                                  (p)     No material adverse change shall have occurred relative to
                                                                                          Borrower, Borrower’s business activities, operations and projections, the
                                                                                          Collateral, or the liens, security interest, or rights of Alliance since the date of the
                                                                                          most recent financial statements of Borrower delivered to Alliance, in each case
                                                                                          which would materially adversly effect Borrower’s ability to perform its
                                                                                          obligations under this Agreement; and

                                                                                                  (q)     Such other documents as Alliance in its reasonable discretion may
                                                                                          require.

                                                                              3.2    Conditions Precedent to Subsequent Advances. The following shall be
                                                               conditions precedent to all subsequent Advances:

                                                                                                  (a)     the representations and warranties contained in this Agreement and
                                                                                          the other Loan Documents shall be true and correct in all material respects on and
                                                                                          as of the date of such Advance as though made on and as of such date except (i) to
                                                                                          the extent the subject matter of such representation or warranty relates to a
                                                                                          particular date specified therein, in which case such representation shall be true
                                                                                          and correct in all material respects as of such specified date, or (ii) to the extent
                                                                                          such representation or warranty is no longer true as a result of the passage of time
                                                                                          and/or the conduct of Borrower, provided that Borrower has complied with the
                                                                                          covenants contained in the Loan Documents.;


                                                                                                                            13

                                                               5958030v4/22359-0098
                                                                                                                                                               WAB0044
                                                           Case 2:21-bk-04924-EPB                        Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                             Exhibit I Page 26 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 44                                                                                              5/25/2021 9:00:19 PM
                                                                                                  (b)   no Event of Default shall have occurred and be continuing on the
                                                                                          date of such Advance nor shall either result from the making of the Advance;
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                                 (c)     no injunction, writ, restraining order, or other order of any nature
                                                                                          prohibiting, directly or indirectly, the making of such Advance shall have been
                                                                                          issued and remain in force by any governmental authority against Borrower,
                                                                                          Alliance, or any of their Affiliates;

                                                                                                (d)     Borrower shall have delivered to Custodian each Pledged Note File
                                                                                          and REO File; and

                                                                                                  (e)     At Alliance’s request, Borrower shall have confirmed to Alliance,
                                                                                          within thirty (30) days after the applicable subsequent Advance, evidence
                                                                                          satisfactory to it that all of the property encumbered by the Note Mortgages, and
                                                                                          all REO, is insured by policies of insurance acceptable in form and substance to
                                                                                          Alliance.

                                                                               3.3     Term. This Agreement shall become effective upon the execution and
                                                               delivery hereof by Borrower and Alliance and shall continue in full force and effect until all
                                                               Obligations are paid in full. Borrower may request Advances from the date the conditions set
                                                               forth in Section 3.1 are satisfied until the earlier of (the earliest of these dates, the “Termination
                                                               Date”): (i) the Commitment Termination Date; (ii) the date Borrower terminates the Loans, or
                                                               (iii) the date Alliance terminates the Loans during the existence and continuance of an Event of
                                                               Default. If not earlier due as provided herein, all outstanding principal and unpaid accrued
                                                               interest shall be due and payable on the Termination Date.

                                                                              3.4    Effect of Termination. On the earlier of (i) the Maturity Date, (ii) the date
                                                               Borrower terminates the Loans, or (iii) the date Alliance terminates the Loans during the
                                                               existence and continuance of an Event of Default, all Obligations immediately shall become due
                                                               and payable without notice or demand. No termination of this Agreement, however, shall relieve
                                                               or discharge Borrower of Borrower’s duties, obligations, or covenants hereunder, and Alliance’s
                                                               continuing security interests in the Collateral shall remain in effect until all Obligations have
                                                               been fully and finally discharged and Alliance’s obligation to provide Advances hereunder is
                                                               terminated.

                                                                              3.5    Early Termination by Borrower. Borrower has the option, at any time, to
                                                               terminate this Agreement by paying to Alliance in full, in cash, without penalty, all outstanding
                                                               amounts under the Loan Documents. Notwithstanding the foregoing, Borrower may be subject
                                                               to certain prepayment penalties pursuant to the terms and conditions of the Promissory Note.
                                                               Alliance agrees to execute and cause to be filed or recorded, as applicable, any releases
                                                               necessary to evidence such termination and release of the Collateral.

                                                                           4.             SECURITY INTEREST.

                                                                             4.1      Grant of Security Interest. Borrower hereby grants to Alliance a
                                                               continuing security interest in all currently existing and hereafter acquired or arising Collateral in
                                                               order to secure prompt repayment of any and all Obligations and in order to secure prompt
                                                               performance by Borrower of each of its covenants and duties under the Loan Documents.
                                                                                                                          14

                                                               5958030v4/22359-0098
                                                                                                                                                            WAB0045
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                 Desc
                                                                                                            Exhibit I Page 27 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 45                                                                                         5/25/2021 9:00:19 PM
                                                               Alliance’s security interests in the Collateral shall attach to all Collateral without further act on
                                                               the part of Alliance or Borrower. Anything contained in this Agreement or any other Loan
                                                               Document to the contrary notwithstanding, Borrower has no authority, express or implied, to
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               dispose of any item or portion of the Collateral, except for sales and payoffs in the ordinary
                                                               course of its business or as provided in this Section 4.

                                                                              4.2    Negotiable Collateral. In the event that any Collateral, including proceeds,
                                                               is evidenced by or consists of negotiable collateral, Borrower shall, immediately upon the
                                                               request of Alliance, endorse and assign such negotiable collateral to Alliance and deliver
                                                               physical possession of such negotiable collateral to Alliance.

                                                                               4.3     Maintenance of Collateral; Collection on Pledged Notes. In the Pledged
                                                               Note Files, Borrower will cause to be delivered promptly to Custodian each of the original
                                                               Pledged Notes or a Lost Note Affidavit properly endorsed (by allonge or otherwise) by
                                                               Borrower, or Borrower’s seller directly, in favor of Alliance or Alliance’s nominee. In the
                                                               Pledged Note Files, Borrower will cause to be delivered promptly to Alliance for perfecting
                                                               security interests if Alliance elects, an assignment of mortgagee’s interest in each Note Mortgage
                                                               from Borrower, or Borrower’s seller directly, to Alliance, in recordable form; provided that such
                                                               assignment shall not be recorded by Alliance unless there is an Event of Default that is
                                                               continuing. All allonges, endorsements, and assignments shall be in a form satisfactory to
                                                               Alliance in its reasonable discretion.

                                                                              4.4     Compromise or Settlements with Respect to Pledged Notes. Subject to
                                                               limitations contained herein to the contrary, and provided that no Event of Default has occurred
                                                               and is continuing, Borrower or its Servicer shall service and administer the Pledged Notes and
                                                               the Note Mortgages in its own name. Such administration shall include, without limitation,
                                                               corresponding and negotiating with the makers and/or guarantors of the Pledged Notes,
                                                               collection or other proceedings under and pursuant to the Pledged Notes and related documents,
                                                               entering into agreements with the makers and/or guarantors of the Pledged Notes, and taking
                                                               such action as Borrower deems necessary and/or appropriate to collect upon the Pledged Notes.

                                                                              4.5    Exercise of Rights and Remedies with Respect to Default Under Pledged
                                                               Notes. Borrower shall notify Alliance in advance of any foreclosure action brought under a Note
                                                               Mortgage. In addition to other provisions contained herein, all notices to be sent to the makers
                                                               of the Pledged Notes shall be sent in the name of Borrower, unless otherwise required by law.
                                                               All foreclosure proceedings are to be conducted in the name of an Affiliate of Borrower, unless
                                                               otherwise required by law.

                                                                              Provided that no Event of Default has occurred and is continuing, should
                                                               Borrower request that Alliance re-deliver a Pledged Note and/or deliver a reassignment of a Note
                                                               Mortgage for purposes of enforcement of any of Borrower’s remedies under the applicable
                                                               Pledged Note, Alliance shall deliver or authorize the Custodian to deliver the requested
                                                               documents within two (2) business days following Borrower’s request therefor provided that
                                                               commercially reasonable escrow or other trust arrangements are made for the receipt and
                                                               handling of the delivered documents, all without any adjustment in the Borrowing Base unless
                                                               and until such Pledged Note is liquidated.


                                                                                                                15

                                                               5958030v4/22359-0098
                                                                                                                                                  WAB0046
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                 Exhibit I Page 28 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 46                                                                                5/25/2021 9:00:19 PM
                                                                              4.6    Release of Security Interests in the Pledged Notes. Upon payoff of a
                                                               Pledged Note or upon the sale of a Pledged Note or REO in Borrower’s oridinary course of
                                                               business, Alliance shall cause the prompt return of the applicable Pledge Note File or REO File
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               to Borrower.

                                                                              4.7     Delivery of Additional Documentation Required. At any time upon the
                                                               request of Alliance, Borrower shall execute and deliver to Alliance all financing statements,
                                                               continuation financing or other documents that Alliance may reasonably request, to perfect and
                                                               continue to perfect Alliance’s security interests in the Collateral.

                                                                               4.8    Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
                                                               appoints Alliance (and any of Alliance’s officers, employees, or agents designated by Alliance)
                                                               as Borrower’s true and lawful attorney, with power to upon the occurance and continuance of an
                                                               Event of Defualt: (a) sign Borrower’s name on any invoice or bill of lading relating to any
                                                               Account, drafts against Account Debtors, schedules and assignments of Accounts, verifications
                                                               of Accounts, and notices to Account Debtors; (b) send requests for verification of Accounts; (c)
                                                               endorse Borrower’s name on any checks, notices, acceptances, money orders, drafts, or other
                                                               item of payment or security that may come into Alliance’s possession; (d) notify the post office
                                                               authorities to change the address for delivery of Borrower’s mail to an address designated by
                                                               Alliance, to receive and open all mail addressed to Borrower, and to retain all mail relating to the
                                                               Collateral and forward all other mail to Borrower; (e) make, settle, and adjust all claims under
                                                               Borrower’s policies of insurance and make all determinations and decisions with respect to such
                                                               policies of insurance; and (f) settle and adjust disputes and claims respecting the accounts or
                                                               Pledged Notes directly with account debtors or the makers thereof, for amounts and upon terms
                                                               which Alliance determines to be reasonable, and Alliance may cause to be executed and
                                                               delivered any documents and releases which Alliance determines to be necessary. The
                                                               appointment of Alliance as Borrower’s attorney, and each and every one of Alliance’s rights and
                                                               powers, being coupled with an interest, is irrevocable until all of the Obligations have been fully
                                                               and finally repaid and performed and Alliance’s obligation to extend credit hereunder is
                                                               terminated.

                                                                              4.9     Right to Inspect. Alliance (through any of its officers, employees, or
                                                               agents) shall have the right, from time to time hereafter, during Borrower’s business hours and
                                                               after reasonable notice, to inspect Borrower’s Books and to check, test, and appraise the
                                                               Collateral in order to verify Borrower’s financial condition or the amount, quality, value,
                                                               condition of, or any other matter relating to, the Collateral.

                                                                              4.10 Setoff. If an Event of Default has occurred and is continuing, Alliance
                                                               shall have the right to set off and apply against the Obligations in such manner as Alliance may
                                                               determine, at any time and without notice to Borrowers, any and all deposits (general or special,
                                                               time or demand, provisional or final, excluding amounts held in safekeeping or in trust accounts)
                                                               or other sums at any time credited by or owing from Alliance to any Borrower whether or not the
                                                               Obligations are then due. The rights and remedies of Alliance hereunder are in addition to other
                                                               rights and remedies (including, without limitation, other rights of setoff) which Alliance may
                                                               have.



                                                                                                               16

                                                               5958030v4/22359-0098
                                                                                                                                                 WAB0047
                                                           Case 2:21-bk-04924-EPB           Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                Exhibit I Page 29 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 47                                                                               5/25/2021 9:00:19 PM
                                                                           5.             REPRESENTATIONS AND WARRANTIES.

                                                                        Each Borrower represents and warrants to Alliance as follows in this Section 5. Any
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               request for an Advance will be deemed a representation by Borrower that all of the following
                                                               representations and warranties are true, correct and complete as of the time of the request, except
                                                               (i) to the extent the subject matter of such representation or warranty relates to a particular date
                                                               specified therein, in which case such representation shall be true and correct as of such specified
                                                               date, or (ii) to the extent such representation or warranty is no longer true as a result of the
                                                               passage of time and/or the conduct of Borrower, provided that Borrower has complied with the
                                                               covenants contained in the Loan Documents..

                                                                              5.1   No Prior Encumbrances. Borrower has good and indefeasible title to the
                                                               Collateral, free and clear of liens, claims, security interests, or encumbrances, except for
                                                               Permitted Liens.

                                                                              5.2     Bona Fide Obligation. To the best of Borrower’s knowledge, each Pledged
                                                               Note is a bona fide, good, and valid obligation of the account debtor thereunder, and, there are no
                                                               facts which impairs or will impair the validity of any such Pledged Note.

                                                                             5.3     No Defenses or Setoffs. To the best of Borrower’s knowledge, each
                                                               Pledged Note and each Note Mortgage is free of any claim for credit, deduction, discount,
                                                               allowance, defense (including the defense of usury), dispute, counter-claim, or setoff.

                                                                               5.4     Enforceable Agreements. To the best of Borrower’s knowledge, each
                                                               Pledged Note and Note Mortgage is enforceable according to its terms against each named
                                                               account debtor thereon or trustor thereunder, and reasonably complies with all applicable federal,
                                                               state, and local laws, regulations, and requirements.

                                                                              5.5    Correct Loan Terms. To the best of Borrower’s knowledge, each Pledged
                                                               Note correctly sets forth the loan terms between Borrower and the account debtor thereunder,
                                                               including, without limitation, the interest rate applicable thereto.

                                                                               5.6     Further Advances on Pledged Notes. To the best of Borrower’s
                                                               knowledge, there are no further advances or lending or other obligations to be made by the
                                                               holder of any Pledged Note to the makers thereof, except as otherwise disclosed to Alliance at or
                                                               prior to the time of pledging of the applicable Pledged Note.

                                                                              5.7   Compliance with Laws. A To the best of Borrower’s knowledge, all state
                                                               and federal laws (including any applicable usury and/or truth-in-lending statutes) have been
                                                               complied with in conjunction with the Collateral, the non-compliance with which would have an
                                                               material adverse impact on the value, enforceability, or collectability of the Collateral.

                                                                            5.8     Authority To Assign. Borrower has such title to the Pledged Notes and
                                                               Note Mortgages as it acquired, and full right and authority to pledge, assign and encumber the
                                                               same.

                                                                                          5.9   FEIN. Borrower’s federal identification numbers have been provided to
                                                               Alliance.
                                                                                                                       17

                                                               5958030v4/22359-0098
                                                                                                                                                     WAB0048
                                                           Case 2:21-bk-04924-EPB                     Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55           Desc
                                                                                                          Exhibit I Page 30 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 48                                                                                 5/25/2021 9:00:19 PM
                                                                               5.10 Due Organization and Qualification. Borrower is duly organized and
                                                               existing and in good standing under the laws of the state of its formation and qualified and
                                                               licensed to do business in any state where the failure to be so licensed or qualified would
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               reasonably be expected to have a material adverse effect on the business, operations, condition
                                                               (financial or otherwise) of Borrower, or on the value of the Collateral to Alliance.

                                                                               5.11 Due Authorization; No Conflict. The execution, delivery, and performance
                                                               of the Loan Documents are within Borrower’s limited liability company or trust powers, as the
                                                               case may be, have been duly authorized, and are not in conflict with nor constitute a breach of
                                                               any provision contained in any Borrower’s formation documents nor will they constitute an
                                                               event of default under any material agreement to which a Borrower is a party or by which its
                                                               properties or assets may be bound.

                                                                               5.12 Litigation. There are no actions or proceedings pending by or against
                                                               Borrower before any court or administrative agency which would materially and adversely affect
                                                               the ability of Borrower to perform its obligations hereunder and Borrower does not have
                                                               knowledge or belief of any pending or threatened in writing, litigation, governmental
                                                               investigations, or claims, complaints, actions, involving Borrower, or the Obligations, except for
                                                               ongoing collection matters in which a Borrower is the plaintiff, that, if decided adversely to
                                                               Borrower, would materially impair the prospect of repayment of the Obligations or materially
                                                               impair the value or priority of Alliance’s security interests in the Collateral.

                                                                               5.13 No Material Adverse Change in Financial Condition. All financial
                                                               statements relating to Borrower or Guarantor of the Obligations that have been delivered by
                                                               Borrower to Alliance have been prepared in accordance with Accounting Principles and fairly
                                                               present Borrower’s (or such Guarantor’s, as applicable) financial condition as of the date thereof
                                                               and Borrower’s results of operations for the period then ended. There has not been a material
                                                               adverse change in the financial condition of Borrower (or Guarantor) since the date of the latest
                                                               financial statements submitted to Alliance on or before the Closing Date.

                                                                             5.14 Solvency. Borrower and Guarantor are Solvent. No transfer of property is
                                                               being made by Borrower or Guarantor and no obligation is being incurred by Borrower or
                                                               Guarantor in connection with the transactions contemplated by this Agreement or the other Loan
                                                               Documents with the intent to hinder, delay, or defraud either present or future creditors of
                                                               Borrower or Guarantor.

                                                                            5.15 Employee Benefits. There are no outstanding liabilities under Title IV of
                                                               ERISA with respect to any Plan maintained or sponsored by Borrower or any ERISA Affiliate.

                                                                           6.             AFFIRMATIVE COVENANTS.

                                                                       Borrower covenants and agrees that, as long as any credit hereunder shall be available
                                                               and until full and final payment of the Obligations, and unless Alliance shall otherwise consent
                                                               in writing, Borrower shall do all of the following:

                                                                            6.1     Collateral. Borrower shall provide to Alliance within five (5) Business
                                                               Days after each Advance the originals of the Pledged Notes acquired with such Advance
                                                               endorsed to Alliance in form reasonably acceptable to Alliance. Borrower shall provide to
                                                                                                                 18

                                                               5958030v4/22359-0098
                                                                                                                                                WAB0049
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55          Desc
                                                                                                       Exhibit I Page 31 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 49                                                                             5/25/2021 9:00:19 PM
                                                               Alliance within five (5) Business Days after each Advance evidence that assignment(s) of the
                                                               Note Mortgages (in form reasonably acceptable to Alliance) to Borrower have been forwarded to
                                                               Alliance or its Custodian, at the request of Alliance.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                              6.2    Debt to Equity Ratio. Commencing on the Closing Date and measured
                                                               quarterly on the last date of each calendar quarter on a trailing three months basis, Borrower
                                                               shall maintain a Debt-to-Equity Ratio at all times of no greater than 1.00:1.00. For purposes of
                                                               this Agreement, the term “Debt-to-Equity Ratio” means the aggregate sum of all outstanding
                                                               Obligations of Borrower divided by Equity of the Borrower.

                                                                               6.3   EBITDA. Borrower shall maintain EBITDA of not less than $400,000.00
                                                               per quarter, as measured quarterly on a trailing three months basis. Notwithstanding Section 8.3
                                                               below, in the event Borrower is not in compliance of this Section 6.3, Borrower shall, have thirty
                                                               (30) days after notice from Allianceto cure such default. Lender agrees that it will review
                                                               Borrower’s financial statements from time to time and may (but shall not be obligated to) reduce
                                                               the EBITDA requirement in its sole discretion.

                                                                                6.4    Compensating Balances. Commencing on the Closing Date, Borrower’s
                                                               and its affiliates combined average unrestricted aggregate deposit account balances with Alliance
                                                               shall not be less than $1,000,000.00, as measured quarterly on a trailing three months basis on
                                                               the last date of each calendar quarter. In the event this covenant is not met for any calendar
                                                               quarter, in addition to any other remedies available to Alliance, the Stated Interest Rate set forth
                                                               in the Promissory Note shall increase automatically by one half of one percent (.50%) per annum
                                                               for the quarter in which the compensating balances in this section are not maintained. This
                                                               covenant will be tested quarterly and to the extent that the average unrestricted aggregate deposit
                                                               account balances once again exceed $1,000,000.00, the interest rate shall be re-set to the Stated
                                                               Interest Rate.

                                                                               6.5    Secured Pledged Notes. On any date of measure, no single Pledged Note
                                                               shall be in excess of 10% of the Committed Sum.

                                                                              6.6    Accounting System. Borrower shall maintain a standard and modern
                                                               system of accounting in accordance with Accounting Principles with ledger and account cards or
                                                               computer tapes, discs, printouts, and records pertaining to the Collateral which contain
                                                               information as from time to time may be reasonably requested by Alliance.

                                                                               6.7     Financial Statements, Reports, Certificates. Borrower agrees to deliver to
                                                               Alliance: (a) as soon as available, but in any event within thirty (30) days after the end of each
                                                               quarter during each of Borrower’s fiscal years prior to the termination, a company prepared
                                                               balance sheet, income statement, and cash flow statement covering Borrower’s operations during
                                                               such period; (b) within thirty (30) days after the end of each month a Borrowing Base Certificate,
                                                               a detailed portfolio loan report detailing all loans and corresponding activity, including, but not
                                                               limited to, interest and principal payments and collections, and deposit reconciliation report; and
                                                               (c) by April 30 of each of Borrower’s fiscal years prior to termination, financial statements of
                                                               Borrower for each such fiscal year, audited by independent certified public accountants
                                                               reasonably acceptable to Alliance and certified, without any qualifications, by such accountants
                                                               to have been prepared in accordance with Accounting Principles. Borrower’s audited financial

                                                                                                               19

                                                               5958030v4/22359-0098
                                                                                                                                                 WAB0050
                                                           Case 2:21-bk-04924-EPB           Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                Exhibit I Page 32 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 50                                                                               5/25/2021 9:00:19 PM
                                                               statements shall include a balance sheet, profit and loss statement, and cash flow statement, and,
                                                               if prepared, an accountants letter to management. All of Borrower’s financial statements may be
                                                               consolidated with its sole member’s financial statements in accordance with Accounting
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               Princples.

                                                                               6.8    Tax Returns. Borrower agrees to deliver or cause to be delivered to
                                                               Alliance copies of Borrower’s state and federal income tax returns, together with any schedules
                                                               and amendments thereto, within thirty (30) days after the filing thereof with the state taxing
                                                               authority or Internal Revenue Service, including any authorized extensions of filing deadlines.

                                                                               6.9    Guarantor Reports. Borrower agrees to deliver, or to cause Guarantor to
                                                               deliver, to Alliance copies of Guarantor’s state and federal income tax returns, together with any
                                                               schedules and amendments thereto, within thirty (30) days of the filing thereof with the state
                                                               taxing authority or Internal Revenue Service, including any authorized extensions of filing
                                                               deadlines. Borrower further agrees to deliver, or to cause Guarantor to deliver, to Alliance
                                                               updated annual personal financial statements at the time no later than April 30 of each year.

                                                                               6.10 Taxes. Except for Permitted Liens, all assessments and taxes, whether
                                                               real, personal, or otherwise, due or payable by, or imposed, levied, or assessed against Borrower
                                                               or any of its property have been paid as of the date of this Agreement, and shall hereafter be paid
                                                               in full, before delinquency or before the expiration of any extension period. Borrower shall
                                                               make due and timely payment or deposit of all federal, state, and local taxes, assessments, or
                                                               contributions required of it by law, and will execute and deliver to Alliance, on demand,
                                                               appropriate certificates attesting to the payment thereof or deposit with respect thereto.
                                                               Borrower will make timely payment or deposit of all tax payments and withholding taxes
                                                               required of it by applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
                                                               disability, and local, state, and federal income taxes, and will, upon request, furnish Alliance
                                                               with proof satisfactory to Alliance indicating that Borrower has made such payments or deposits.
                                                               Except for Permitted Liens, Borrower shall pay, or shall cause to be paid, in full, before
                                                               delinquency or before the expiration of any extension period, all assessments and taxes, whether
                                                               real, personal, or otherwise, due or payable by, or imposed, levied, or assessed against any of the
                                                               makers under the Pledged Notes relating to the property which secures the Pledged Notes.

                                                                                          6.11   Insurance.

                                                                                     (a)     Borrower will obtain and maintain, or cause the owners of the real
                                                               property encumbered by the Note Mortgages to obtain and maintain, (i) insurance of the type
                                                               necessary to insure the applicable real property improvements and chattels for an amount equal
                                                               to the appraised value of the improvements and chattels, against any loss by fire, lightning,
                                                               windstorm, hail, explosion, aircraft, smoke damage, vehicle damage, and other risks from time to
                                                               time included under “extended coverage” policies, but in any event in amounts sufficient to
                                                               prevent Borrower from becoming a co-insurer under such polices, and (ii) combined single limit
                                                               bodily injury and property damages insurance against any loss, liability, or damages on, about, or
                                                               relating to each parcel of real property, in an amount of not less than One Million Dollars
                                                               ($1,000,000), with such deductibles as Borrower determines in its reasonable discretion.



                                                                                                                     20

                                                               5958030v4/22359-0098
                                                                                                                                                WAB0051
                                                           Case 2:21-bk-04924-EPB                      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55       Desc
                                                                                                           Exhibit I Page 33 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 51                                                                              5/25/2021 9:00:19 PM
                                                                                      (b)    All insurance required herein shall be written by companies of
                                                               recognized financial standing and shall be reasonably satisfactory to Alliance.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                      (c)     Borrower shall give Alliance prompt notice of any loss covered by
                                                               such insurance and Alliance shall have the right to adjust any loss to the extent of Borrower’s
                                                               rights to do so. Any monies received by Borrower as payment for any loss under any insurance
                                                               policy including, but not limited to, the insurance policies mentioned above, shall be deposited to
                                                               the Collection Account.

                                                                                      (d)    Borrower will obtain and maintain, or shall use commercially
                                                               reasonable efforts to cause the owners of any real property encumbered by Note Mortgages to
                                                               obtain and maintain, insurance substantially in the form required under Section 6.12(a) for all of
                                                               the property which secures the Pledged Notes, except that the amount of insurance coverage
                                                               need not exceed 100% of the replacement cost of the collateral.

                                                                                6.12 No Setoffs or Counterclaims. All payments hereunder and under the other
                                                               Loan Documents made by or on behalf of Borrower shall be made without setoff or counterclaim
                                                               and free and clear of, and without deduction or withholding for or on account of, any federal,
                                                               state, or local taxes.

                                                                              6.13 Compliance with Laws. Borrower shall comply in all material respects
                                                               with the requirements of all applicable laws, rules, regulations, and orders of any governmental
                                                               authority having jurisdiction over Borrower or the Collateral.

                                                                           7.             NEGATIVE COVENANTS.

                                                                     Borrower covenants and agrees that, until full and final payment of the Obligations,
                                                               Borrower will not do any of the following, without Alliance’s prior written consent:

                                                                            7.1     Indebtedness. Create, incur, assume, permit, guarantee, or otherwise
                                                               become or remain, directly or indirectly, liable with respect to any Indebtedness, except:

                                                                                                (a)    Indebtedness evidenced by this Agreement or any note executed by
                                                                                          Borrower in favor of Alliance relating to this Agreement or any other Loan
                                                                                          Document;

                                                                                                (b)    Indebtedness secured by Permitted Liens.

                                                                              7.2     Restrictions on Fundamental Changes. Enter into any acquisition, merger,
                                                               consolidation, reorganization, or recapitalization, or reclassify its membership interests, or
                                                               liquidate, wind up, or dissolve itself (or suffer any liquidation or dissolution).

                                                                              7.3   Change Name. Change Borrower’s name, FEIN, or identity, or add any
                                                               new fictitious name, without Alliance’s prior written consent, which shall not be unreasonably
                                                               withheld.

                                                                              7.4   Other Liens. Create or permit to be created or allow to exist any lien on
                                                               any Collateral now owned or hereafter, except Permitted Liens.

                                                                                                                        21

                                                               5958030v4/22359-0098
                                                                                                                                                       WAB0052
                                                           Case 2:21-bk-04924-EPB                      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55            Desc
                                                                                                           Exhibit I Page 34 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 52                                                                                   5/25/2021 9:00:19 PM
                                                                               7.5    Guarantee. Guarantee or otherwise become in any way liable with respect
                                                               to the obligations of any third Person except by endorsement of instruments or items of payment
                                                               for deposit to the account of Borrower or which are transmitted or turned over to Alliance.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                               7.6     Restructure. Make any material change in Borrower’s financial structure,
                                                               the principal nature of business operations, or the date of its fiscal year.

                                                                            7.7                  Change of Control. Cause, permit, or suffer, directly or indirectly, any
                                                               Change of Control.

                                                                              7.8    Distributions. Make any distribution or declare or pay any fees to any of
                                                               Borrower’s members if an Event of Default has occurred and is continuing, or if and Event of
                                                               Default shall occur upon giving effect to such distribution or payment.

                                                                                          7.9    Accounting Methods. Modify or change its method of accounting.

                                                                               7.10 Investments. Directly or indirectly make any loan, advance, or capital
                                                               contribution to, any member of Borrower except by written agreement in an arms length
                                                               transaction to fund a Pledged Note, and further provided no Event of Default has occurred and is
                                                               continuing, and no Event of Default shall occur upon giving effect to such loan, adavnce or
                                                               capital contribution.

                                                                                          7.11   Suspension. Suspend or go out of a substantial portion of its business.

                                                                                          7.12   Reserved.

                                                                           8.             EVENTS OF DEFAULT.

                                                                      Any one or more of the following events shall constitute an event of default (each, an
                                                               “Event of Default”) under this Agreement:

                                                                             8.1    If Borrower fails to pay when due and payable any portion of the
                                                               Obligations whether of principal, interest (including any interest which, but for the provisions of
                                                               the Bankruptcy Code, wouldn’t have accrued on such amounts);

                                                                             8.2     If Borrower fails to pay within five (5) days after written notice from
                                                               Alliance of a failure to pay any fees and charges due Alliance, reimbursement of Alliance
                                                               Expenses;

                                                                              8.3      If Borrower fails or neglects to perform, keep, or observe any term,
                                                               provision, condition, covenant, or agreement contained in this Agreement, in any of the other
                                                               Loan Documents, or in any other present or future agreement between Borrower and Alliance
                                                               and such failure is not cured within ten (10) days after written notice thereof (provided, however,
                                                               that if such failure cannot reasonably be cured within ten (10) days through the use of
                                                               commercially reasonable and diligent efforts, then Borrower will have such additional time as is
                                                               necessary to cure such failure through the use of commercially reasonable and diligent efforts,
                                                               but in no event more than sixty (60) days following the date of the original written notice of such
                                                               failure);

                                                                                                                          22

                                                               5958030v4/22359-0098
                                                                                                                                                           WAB0053
                                                           Case 2:21-bk-04924-EPB                      Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                           Exhibit I Page 35 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 53                                                                                      5/25/2021 9:00:19 PM
                                                                              8.4     If any material portion of Borrower’s properties or assets is attached,
                                                               seized, subjected to a writ or distress warrant, or is levied upon;
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                               8.5      If an Insolvency Proceeding is commenced against Borrower and any of
                                                               the following events occur: (a) Borrower consents to the institution of the Insolvency
                                                               Proceeding against it; (b) the petition commencing the Insolvency Proceeding is not timely
                                                               controverted; (c) the petition commencing the Insolvency Proceeding is not dismissed within
                                                               ninety (90) calendar days after the date of the filing thereof; provided, however, that, during the
                                                               pendency of such period, Alliance shall be relieved of its obligation to make additional advances;
                                                               (d) an interim trustee is appointed to take possession of all or a substantial portion of the
                                                               properties or assets of, or to operate all or any substantial portion of the business of, Borrower; or
                                                               (e) an order for relief shall have been issued or entered therein;

                                                                             8.6      If Borrower is enjoined, restrained, or in any way prevented by court order
                                                               from continuing to conduct all or any material part of its business affairs and the same is not
                                                               dismissed within thirty (30) days after entry of such order;

                                                                               8.7    Except for Permitted Liens, if a notice of lien, levy, or assessment is filed
                                                               of record with respect to any of Borrower’s properties or assets by the United States
                                                               Government, or any department, agency, or instrumentality thereof, or by any state, county,
                                                               municipal, or governmental agency, or if any taxes or debts owing at any time hereafter, to any
                                                               one or more of such entities becomes a lien, whether choate or otherwise, upon any of
                                                               Borrower’s properties or assets and the same is not: (i) paid on the later of the payment date
                                                               thereof or ten (10) days following the date of the notice, or (ii) adequately bonded against and
                                                               reserved for, in a manner acceptable to Alliance in its sole and absolute discretion;

                                                                                8.8     If a judgment or other claim in excess of Two Hundred Thousand Dollars
                                                               ($200,000.00) becomes a lien that is senior to the Note Mortgage or encumbrance upon any
                                                               material portion of Borrower’s properties or assets and the same is not paid on the payment date
                                                               thereof or the applicable Pledged Notes or REO are not removed from the Borrowing Base, or if
                                                               any judgment or other claim less than Two Hundred Thousand Dollars ($200,000.00) becomes a
                                                               lien that is senior to the Note Mortgage or encumbrance upon any material portion of Borrower’s
                                                               properties or assets and the same is not adequately bonded against and reserved for in a manner
                                                               acceptable to Alliance in its sole and absolute discretion or is the applicable Pledged Notes or
                                                               REO are not removed from the Borrowing Base;

                                                                              8.9     If any material misstatement or misrepresentation exists now or hereafter
                                                               in any warranty, representation, statement, or report made to Alliance by Borrower or any officer
                                                               or director of Borrower, or if any such warranty or representation is withdrawn; provided,
                                                               however, if the representation breached is that set forth in Sections 5.1 through 5.7 and 5.16,
                                                               Alliance shall not declare an Event of Default, but rather, to the extent that Alliance determines
                                                               in its reasonable discretion that the Asset Value should be reduced the property which is the
                                                               subject of such breach shall be backed out of the Borrowing Base to the extent of such reduction,
                                                               and if such computation results in an overadvance, Borrower shall, within thirty (30) days
                                                               following the delivery of written notice by Alliance, pay the same, or provide Alliance with a
                                                               lien and security interest in additional collateral with a Borrowing Base sufficient to cure the
                                                               applicable shortfall;

                                                                                                                23

                                                               5958030v4/22359-0098
                                                                                                                                                   WAB0054
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                 Exhibit I Page 36 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 54                                                                                 5/25/2021 9:00:19 PM
                                                                              8.10 With respect to any Plan, the occurrence of any event which could
                                                               reasonably be expected to have a material adverse effect on the financial condition of Borrower.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                              8.11 If Guarantor fails or neglects to perform, keep, or observe any term,
                                                               provision, condition, covenant, or agreement contained in the Guaranty;

                                                                                          8.12   If Guarantor becomes the subject of an Insolvency Proceeding.

                                                                           9.             ALLIANCE’S RIGHTS AND REMEDIES.

                                                                             9.1       Rights and Remedies. In addition to the remedies set forth in the other
                                                               Loan Documents, upon the occurrence and during the continuance of an Event of Default
                                                               Alliance may, at its election, without additional notice of its election and without demand, do any
                                                               one or more of the following, all of which are authorized by Borrower:

                                                                                                  (a)    Declare all Obligations, whether evidenced by this Agreement, by
                                                                                          any of the other Loan Documents, or otherwise, immediately due and payable;

                                                                                                  (b)   Cease advancing money or extending credit to or for the benefit of
                                                                                          Borrower under this Agreement, under any of the Loan Documents, or under any
                                                                                          other agreement between Borrower and Alliance;

                                                                                                 (c)     Terminate this Agreement and any of the other Loan Documents as
                                                                                          to any future liability or obligation of Alliance, but without affecting Alliance’s
                                                                                          rights and security interests in the Collateral and without affecting the
                                                                                          Obligations;

                                                                                                  (d)    Without notice to or demand upon Borrower, make such payments
                                                                                          and do such acts as Alliance considers necessary or reasonable to protect its
                                                                                          security interests in the Collateral. Borrower authorizes Alliance to pay,
                                                                                          purchase, contest, or compromise any encumbrance, charge, or lien that in
                                                                                          Alliance’s determination appears to conflict with its security interests and to pay
                                                                                          all expenses incurred in connection therewith;

                                                                                                  (e)     Without notice to Borrower (such notice being expressly waived),
                                                                                          and without constituting a retention of any Collateral in satisfaction of an
                                                                                          obligation (within the meaning of Section 9505 of the Code), set off and apply to
                                                                                          the Obligations any and all (i) balances and deposits of Borrower held by
                                                                                          Alliance, or (ii) indebtedness at any time owing to or for the credit or the account
                                                                                          of Borrower held by Alliance;

                                                                                                 (f)   Hold, as cash collateral, any and all balances and deposits of
                                                                                          Borrower held by Alliance to secure the full and final repayment of all of the
                                                                                          Obligations;

                                                                                                 (g)     Prepare for sale, advertise for sale, and sell the Collateral in
                                                                                          accordance with the procedures set forth in Section 9.1(h). Alliance is hereby
                                                                                          granted a license or other right to use, without charge, Borrower’s labels, patents,
                                                                                                                           24

                                                               5958030v4/22359-0098
                                                                                                                                                            WAB0055
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                            Exhibit I Page 37 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 55                                                                                          5/25/2021 9:00:19 PM
                                                                                          copyrights, rights of use of any name, trade secrets, trade names, trademarks,
                                                                                          service marks, and advertising matter, or any property of a similar nature, as it
                                                                                          pertains to the Collateral, in advertising for sale, and selling any Collateral and
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                          Borrower’s rights under all licenses and all franchise agreements shall inure to
                                                                                          Alliance’s benefit;

                                                                                                   (h)    Sell the Collateral at either a public or private sale, or both, by way
                                                                                          of one or more contracts or transactions, for cash or on terms, in such manner and
                                                                                          at such places (including Borrower’s premises) as Alliance determines is
                                                                                          commercially reasonable. Any party, including Borrower, Guarantor, and any
                                                                                          affiliate of Borrower or Guarantor, may bid at any such sale of any Collateral. It
                                                                                          is not necessary that the Collateral be present at any such sale;

                                                                                                  (i)    Without regard to any waste, adequacy of the security or solvency
                                                                                          of the Borrower, apply for the appointment of a receiver of the Collateral, to
                                                                                          which appointment the Borrower hereby consents, whether or not foreclosure
                                                                                          proceedings have been commenced under any security documents and whether or
                                                                                          not a foreclosure sale has occurred.

                                                                               9.2    Remedies Cumulative. Alliance’s rights and remedies under this
                                                               Agreement, the other Loan Documents, and all other agreements shall be cumulative. Alliance
                                                               shall have all other rights and remedies as provided under the Code, by law, or in equity. No
                                                               exercise by Alliance of one right or remedy shall be deemed an election, and no waiver by
                                                               Alliance of any Event of Default shall be deemed a continuing waiver. No delay by Alliance
                                                               shall constitute a waiver, election, or acquiescence by it.

                                                                              9.3    Foreclosure Not A Discharge. Foreclosure shall not operate as a discharge
                                                               to the indemnity provisions in Section 11 prior to the date they expire by their terms. The
                                                               indemnity provisions in Section 11 shall not be discharged or affected in any way by foreclosure
                                                               or by Alliance’s acceptance of a deed in lieu thereof.

                                                                           10.            TAXES AND EXPENSES REGARDING THE COLLATERAL.

                                                                       If Borrower fails to pay, or cause the payment of, any monies, except for Permitted Liens,
                                                               (whether taxes, rents, assessments, insurance premiums, or otherwise) due to third Persons, or
                                                               fails to make any deposits or furnish any required proof of payment or deposit, all as required
                                                               under the terms of this Agreement, or the other Loan Documents, then, to the extent that Alliance
                                                               reasonably determines that such failure by Borrower could have a material adverse effect on
                                                               Alliance’s interests in any part of the Collateral, Alliance may do any or all of the following: (a)
                                                               make payment of the same or any part thereof; (b) set up such reserves in Borrower’s loan
                                                               account as Alliance deems necessary to protect Alliance from the exposure created by such
                                                               failure; or (c) obtain and maintain insurance policies of the type described in Section 6.12, and
                                                               take any action with respect to such policies as Alliance deems prudent. Any such amounts paid
                                                               by Alliance shall constitute Alliance Expenses. Any such payments made by Alliance shall not
                                                               constitute an agreement by Alliance to make similar payments in the future or a waiver by
                                                               Alliance of any Event of Default under this Agreement. Alliance need not inquire as to, or
                                                               contest the validity of, any such expense, tax, security interest, encumbrance, or lien and the

                                                                                                                            25

                                                               5958030v4/22359-0098
                                                                                                                                                               WAB0056
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                            Exhibit I Page 38 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 56                                                                                             5/25/2021 9:00:19 PM
                                                               receipt of the usual official notice for the payment thereof shall be conclusive evidence that the
                                                               same was validly due and owing.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                           11.            WAIVERS; INDEMNIFICATION.

                                                                             11.1 Demand; Protest; etc. Each Borrower hereby absolutely, unconditionally,
                                                               knowingly, and expressly waives

                                                                                      (a)    Any act or event that might otherwise discharge, reduce, limit or
                                                               modify its obligations under this Agreement or the other Loan Documents;

                                                                                       (b)    All statutes of limitations as a defense to any action or proceeding
                                                               brought against it or the Collateral by Alliance, to the fullest extent permitted by law;

                                                                                    (c)    Any right it may have to require Alliance to proceed against any
                                                               Borrower or Guarantor, proceed against or exhaust any security held for the Obligations, or
                                                               pursue any other remedy in Alliance’s power to pursue;

                                                                                      (d)   Any defense based on any waiver, extension, modification,
                                                               forbearance, delay or other act or omission of Alliance, or its failure to proceed promptly or
                                                               otherwise as against any Borrower or Guarantor or any security for the Obligations;

                                                                                      (e)     Any defense based on: (i) any legal disability of any Borrower or
                                                               guarantor, (ii) any release, discharge, modification, impairment, or limitation of the liability of
                                                               any Borrower or Guarantor to Alliance from any cause, whether consented to by Alliance or
                                                               arising by operation of law or from any insolvency proceeding, in or out of court (iii) any
                                                               rejection or disaffirmance of the Obligations, or any part of them, or any security held for the
                                                               Obligations, in any such insolvency proceeding, or (iv) any claim that its obligations exceed or
                                                               are more burdensome than those of any Borrower;

                                                                                      (f)    Any defense based on any action taken or omitted by Alliance in
                                                               any insolvency proceeding involving any Borrower or Guarantor , including any election to have
                                                               Alliance’s claim allowed as being secured, partially secured or unsecured, any extension of
                                                               credit by Alliance in any insolvency proceeding, and the taking and holding by Alliance of any
                                                               security for any such extension of credit;

                                                                                      (g)     Any defense based upon any action, omission, or circumstance that
                                                               might increase the likelihood that any Collateral pledged by it may be foreclosed upon by
                                                               Alliance or that might affect the rights or remedies of it as against Borrowers or any Borrower;

                                                                                      (h)    Any defense based upon any dealings occurring at any time,
                                                               whether relating to the Obligations or otherwise;

                                                                                      (i)     All presentments, demands for performance, notices of
                                                               nonperformance, protests, notices of protest, notices of dishonor, notices of acceptance and of
                                                               the existence, creation, or incurring of new or additional indebtedness of Borrowers, or any of
                                                               them, and demands and notices of every kind, except for any demand or notice by Alliance to it
                                                               expressly provided for in this Agreement or the other Loan Documents;
                                                                                                                 26

                                                               5958030v4/22359-0098
                                                                                                                                                WAB0057
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55           Desc
                                                                                                       Exhibit I Page 39 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 57                                                                              5/25/2021 9:00:19 PM
                                                                                   (j)      Any defense based on or airing out of any defense that a Borrower
                                                               or Guarantor may have to the payment or performance of the Obligations or any part of them;
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                       (k)    All rights of subrogation, reimbursement, indemnification,
                                                               contribution, and any other rights to collect reimbursement for any sums paid to Alliance,
                                                               whether contractual or arising by operation of law (including the United States Bankruptcy Code
                                                               or any successor or similar statute), or otherwise, all rights to enforce any remedy that Alliance
                                                               may have against any Borrower or Guarantor and all rights to participate in any security now or
                                                               later to be held by Alliance for the Obligations;

                                                                                     (l)      Any benefit of the provisions of Arizona Revised Statutes Sections
                                                               12-1641 and 12-1642 et seq., or any successor or similar statute, and Rule 17(f) of the Arizona
                                                               Rules of Civil Procedures, to the extent applicable, or any successor or similar rule; and

                                                                                       (m)    Any right to require Alliance to proceed against Guarantor, to
                                                               proceed against or exhaust any other security for the Obligations, to pursue any other remedy
                                                               available to Alliance, or to pursue any remedy in any particular order or manner; (ii) the benefits
                                                               of any legal or equitable doctrine or principle of marshalling; (iii) the benefits of any statute of
                                                               limitations affecting the enforcement hereof; and (iv) any benefit of, and any right to participate
                                                               in, any other security now or hereafter held by Alliance.

                                                                               11.2 Subrogation. Until full and final repayment of any of the Obligations,
                                                               each Borrower hereby absolutely, unconditionally, knowingly, and expressly waives: (i) any
                                                               right of subrogation it has or may have as against the others with respect to the Obligations; (ii)
                                                               any right to proceed against the others or any other person or entity, now or hereafter, for
                                                               contribution, indemnity, reimbursement, or any other suretyship rights and claims, whether direct
                                                               or indirect, liquidated or contingent, whether arising under express or implied contract or by
                                                               operation of law, which it may now have or hereafter have as against the others with respect to
                                                               the Obligations; and (iii) any right to proceed or seek recourse against or with respect to any
                                                               property or asset of the others.

                                                                               11.3 Other Security. The acceptance of this Agreement by Alliance shall not be
                                                               considered a waiver of or in any way to affect or impair any other security that Alliance may
                                                               have, acquire simultaneously herewith, or hereafter acquire for the payment or performance of
                                                               the Obligations, nor shall the taking by Alliance at any time of any such additional security be
                                                               construed as a waiver of or in any way to affect or impair Alliance’s security interest in the
                                                               collateral. Alliance may resort, for the payment or performance of the Obligations, to its several
                                                               securities therefor in such order and manner as it may determine.

                                                                               11.4 Alliance’s Liability for Collateral. So long as Alliance complies with its
                                                               obligations, if any, under Section 9207 of the Code, prior to the date Alliance takes control of the
                                                               Collateral, Alliance shall not in any way or manner be liable or responsible for: (a) the
                                                               safekeeping of the Collateral; (b) any loss or damage thereto occurring or arising in any manner
                                                               or fashion from any cause; (c) any diminution in the value thereof; or (d) any act or default of
                                                               any carrier, warehouseman, bailee, forwarding agency, or other Person. All risk of loss, damage,
                                                               or destruction of the Collateral, prior to the date Alliance takes control of the Collateral, shall be


                                                                                                                27

                                                               5958030v4/22359-0098
                                                                                                                                                   WAB0058
                                                           Case 2:21-bk-04924-EPB            Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                 Exhibit I Page 40 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 58                                                                                 5/25/2021 9:00:19 PM
                                                               borne by Borrower. No risk of loss, damage, or destruction of the Collateral, after to the date
                                                               Alliance takes control of the Collateral, shall be borne by Borrower.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                11.5 Indemnification. Borrower agrees to defend, indemnify, save, and hold
                                                               harmless all Indemnified Persons for, from and against: (a) all obligations, demands, claims, and
                                                               liabilities claimed or asserted by any other Person arising out of or relating to the transactions
                                                               contemplated by this Agreement or any other Loan Document including, but not limited to, those
                                                               claimed by any broker or finder, and (b) all Losses, and (c) all losses (including resonable
                                                               attorneys’ fees) suffered or incurred by any Indemnified Person, whether as a holder of security
                                                               interests in Collateral, as mortgagee in possession, or as successor in interest to Borrower as
                                                               owner of any Collateral by virtue of foreclosure or acceptance of a deed or other transaction in
                                                               lieu of foreclosure, or after partial or total reconveyance of the mortgage, arising from, in respect
                                                               of, as a consequence of (whether foreseeable or unforeseeable) or in connection with the use,
                                                               storage, disposal, generation, transportation, spill or treatment of any Hazardous Materials at or
                                                               related to any Collateral whether or not originating or emanating from Collateral. This provision
                                                               shall survive the termination of this Agreement. Notwithstanding the foregoing, Borrower shall
                                                               not be required to indemnify and hold harmless any Indemnified Persons against Losses or
                                                               claims arising from such Indemnified Person’s gross negligence, intentional misconduct or
                                                               violation of law, regulation, ordinance, code, decree or order.

                                                                           12.            NOTICES.

                                                                       Unless otherwise provided in this Agreement, all notices, requests, demands and other
                                                               communications provided for under the Loan Documents shall be in writing and shall be
                                                               (a) personally delivered, (b) sent by first class United States mail, (c) sent by overnight courier of
                                                               national reputation, (d) transmitted by facsimile, or sent as email, in each case delivered or sent
                                                               to the party to whom notice is being given to the business address, facsimile number, or email
                                                               address set forth below as to each party, at such other business address, facsimile number, or
                                                               email address as it may hereafter designate in writing to the other party pursuant to the terms of
                                                               this Section. All such notices, requests, demands and other communications shall be deemed to
                                                               be an authenticated record communicated or given on (a) the date received if personally
                                                               delivered, (b) two business days after deposit in the mail if delivered by mail, (c) the date
                                                               delivered to the courier if delivered by overnight courier, or (d) the date of transmission if sent
                                                               by facsimile or by email, provided that confirmation of delivery is received for any facsimile or
                                                               email notice and further provided that immediately following any email or facsimile notice
                                                               additional notice shall be sent in any other manner authorized hereunder to supplement the
                                                               facsimile or email notice.

                                                               If to Borrower:                 Red Rock River LLC
                                                                                               2915 East Baseline Road, Suite 109
                                                                                               Gilbert, AZ 85234
                                                                                               Attn: Patrick Cardon
                                                                                               Email: pcardon@windowrock.com

                                                                                               Home Opportunity LLC
                                                                                               2915 East Baseline Road, Suite 109
                                                                                               Gilbert, AZ 85234

                                                                                                                      28

                                                               5958030v4/22359-0098
                                                                                                                                                   WAB0059
                                                           Case 2:21-bk-04924-EPB                    Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55            Desc
                                                                                                         Exhibit I Page 41 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 59                                                                                 5/25/2021 9:00:19 PM
                                                                                                 Attn: Patrick Cardon
                                                                                                 Email: pcardon@windowrock.com
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               With a copy to:                   Bryan Cave
                                                                                                 Two North Central Avenue, Suite 2200
                                                                                                 Phoenix, AZ 85004-4406
                                                                                                 Attn: Quinn Wheeler, Esq.
                                                                                                 Facsimile No.: (602) 716-8027
                                                                                                 Email: quinn.wheeler@bryancave.com

                                                               If to Alliance:                   Western Alliance Bank
                                                                                                 3033 West Ray Road
                                                                                                 Chandler, Arizona 85226
                                                                                                 Attn: Seth N. Davis, Senior Vice President
                                                                                                 Facsimile No.: (602) 797-0386
                                                                                                 Email: sdavis@alliancebankofarizona.com

                                                               With a copy to:                   Gallagher & Kennedy, P.A.
                                                                                                 2575 East Camelback Road, #1100
                                                                                                 Phoenix, Arizona 85016
                                                                                                 Attn: Julie Rystad, Esq.
                                                                                                 Facsimile No.: (602) 530-8000
                                                                                                 Email: julie.rystad@gknet.com

                                                                      The failure of a party to provide notice to either law firm shall not affect the validity of
                                                               any notice otherwise properly sent to the other party.

                                                                           13.            GOVERNING LAW; CONSENT TO JURISDICTION.

                                                                                                 (a)     Substantial Relationship. The parties understand and agree that the
                                                                                          payment obligations of Borrower are to be performed in the State of Arizona,
                                                                                          which state the parties agree has a substantial relationship to the parties and to the
                                                                                          underlying transactions embodied by this Agreement and the Loan Documents.

                                                                                               (b)  GOVERNING LAW; JURISDICTION. THIS AGREEMENT
                                                                                          AND EACH OF THE OTHER LOAN DOCUMENTS HAS BEEN DELIVERED
                                                                                          IN ARIZONA, AND SHALL BE CONSTRUED IN ACCORDANCE WITH
                                                                                          AND GOVERNED BY THE LAWS OF THE STATE OF ARIZONA,
                                                                                          WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES.
                                                                                          THE COURTS OF ARIZONA, FEDERAL OR STATE, SHALL HAVE
                                                                                          EXCLUSIVE JURISDICTION OF ALL LEGAL ACTIONS ARISING OUT OF
                                                                                          THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.             BY
                                                                                          EXECUTING THIS AGREEMENT, BORROWER CONSENTS AND
                                                                                          SUBMITS TO THE JURISDICTION OF THE FEDERAL AND STATE
                                                                                          COURTS OF ARIZONA.


                                                                                                                            29

                                                               5958030v4/22359-0098
                                                                                                                                                              WAB0060
                                                           Case 2:21-bk-04924-EPB                       Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                    Desc
                                                                                                            Exhibit I Page 42 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 60                                                                                            5/25/2021 9:00:19 PM
                                                                     14.  Waiver Of Jury Trial And Certain Damage Claims. BORROWER AND
                                                               ALLIANCE AND ANY OTHER PARTY LIABLE FOR BORROWER’S OBLIGATIONS
                                                               EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                               RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
                                                               CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN
                                                               DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR
                                                               THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS (WHETHER SUCH CASE
                                                               OR CONTROVERSY IS INITIATED BY OR AGAINST ALLIANCE OR IN WHICH
                                                               ALLIANCE IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
                                                               ARISES OUT OF, OR IS IN RESPECT TO, ANY RELATIONSHIP AMONGST OR
                                                               BETWEEN BORROWER, ANY SUCH PERSON, AND ALLIANCE. EXCEPT TO THE
                                                               EXTENT EXPRESSLY PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY
                                                               RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO
                                                               IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
                                                               CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION
                                                               TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE,
                                                               AGENT OR ATTORNEY OF ALLIANCE HAS REPRESENTED, EXPRESSLY OR
                                                               OTHERWISE, THAT ALLIANCE WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
                                                               TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT
                                                               ALLIANCE HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
                                                               OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS,
                                                               THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN. BORROWER MAKES
                                                               THE FOREGOING WAIVER (IN WHICH ALLIANCE JOINS) KNOWINGLY,
                                                               VOLUNTARILY, AND INTENTIONALLY, AND UNDERSTANDS THAT ALLIANCE, IN
                                                               THE ESTABLISHMENT AND MAINTENANCE OF ITS RELATIONSHIP WITH
                                                               BORROWER, IS RELYING THEREON.

                                                                           15.            GENERAL PROVISIONS.

                                                                            15.1 Effectiveness. This Agreement shall be binding and deemed effective
                                                               when executed by Borrower and Alliance.

                                                                               15.2 Successors and Assigns. This Agreement shall bind and inure to the
                                                               benefit of the respective successors and assigns of each of the parties; provided, however, that
                                                               Borrower may not assign this Agreement or any rights or duties hereunder without Alliance’s
                                                               prior written consent and any prohibited assignment shall be absolutely void. No consent to an
                                                               assignment by Alliance shall release Borrower from its Obligations. Alliance may assign this
                                                               Agreement and its rights and duties hereunder and no consent or approval by Borrower is
                                                               required in connection with any such assignment. Alliance reserves the right to sell, assign,
                                                               transfer, negotiate, or grant participations in all or any part of, or any interest in Alliance’s rights
                                                               and benefits hereunder. In connection with any such assignment or participation, Alliance may
                                                               disclose all documents and information which Alliance now or hereafter may have relating to
                                                               Borrower or Borrower’s business, subject to any confidentiality agreements or provisions in the
                                                               Loan Documents. To the extent that Alliance assigns its rights and obligations hereunder to a
                                                               third Person, Alliance shall thereafter be released from such assigned obligations to Borrower
                                                               beginning on the date of the assignment.


                                                                                                                 30

                                                               5958030v4/22359-0098
                                                                                                                                                    WAB0061
                                                           Case 2:21-bk-04924-EPB                  Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55               Desc
                                                                                                       Exhibit I Page 43 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 61                                                                                   5/25/2021 9:00:19 PM
                                                                              15.3 Section Headings. Headings and numbers have been set forth herein for
                                                               convenience only. Unless the contrary is compelled by the context, everything contained in each
                                                               section applies equally to this entire Agreement.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                              15.4 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
                                                               herein shall be construed or resolved against Alliance or Borrower, whether under any rule of
                                                               construction or otherwise. On the contrary, this Agreement has been reviewed by all parties and
                                                               shall be construed and interpreted according to the ordinary meaning of the words used so as to
                                                               fairly accomplish the purposes and intentions of all parties hereto.

                                                                              15.5 Severability of Provisions. Each provision of this Agreement shall be
                                                               severable from every other provision of this Agreement for the purpose of determining the legal-
                                                               enforceability of any specific provision.

                                                                             15.6 Amendments in Writing. This Agreement cannot be changed or terminated
                                                               orally. All prior agreements, understandings, representations, warranties, and negotiations, if
                                                               any, are merged into this Agreement.

                                                                               15.7 Counterparts; Executed Copies. This Agreement may be executed in any
                                                               number of counterparts and by different parties on separate counterparts, each of which, when
                                                               executed and delivered, shall be deemed to be an original, and all of which, when taken together,
                                                               shall constitute but one and the same Agreement. Email or facsimile copies of signatures shall
                                                               be as effective as original executed counterparts of this Agreement.

                                                                               15.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
                                                               the Obligations by Borrower or Guarantor of the Obligations or the transfer by either or both of
                                                               such parties to Alliance of any property of either or both of such parties should for any reason
                                                               subsequently be declared to be void or voidable under any state or federal law relating to
                                                               creditors’ rights, including provisions of the Bankruptcy Code relating to fraudulent
                                                               conveyances, preferences, and other voidable or recoverable payments of money or transfers of
                                                               property (collectively, a “Voidable Transfer”), and if Alliance is required to repay or restore, in
                                                               whole or in part, any such Voidable Transfer, or elects to do so upon the reasonable advice of its
                                                               counsel, then, as to any such Voidable Transfer, or the amount thereof that Alliance is required
                                                               or elects to repay or restore, and as to all reasonable costs, expenses, and attorneys fees of
                                                               Alliance related thereto, the liability of Borrower and Guarantor automatically shall be revived,
                                                               reinstated, and restored and shall exist as though such Voidable Transfer had never been made.

                                                                              15.9 Lending Relationship. Nothing contained in the this Agreement or any of
                                                               the other Loan Documents shall be deemed or construed by the parties hereto or by any third
                                                               party to create the relationship of principal and agent, partnership, joint venture or any
                                                               association between Borrower and Alliance, it being expressly understood and agreed that
                                                               nothing contained in this Agreement or the other Loan Documents shall be deemed to create any
                                                               relationship between Borrower and Alliance other that the relationship of borrower and lender.

                                                                             15.10 Integration. This Agreement, the exhibits attached hereto and the other
                                                               Loan Documents contain the entire agreement and understanding of the parties with respect to
                                                               the subject matter hereof, supersede all other prior understandings, oral or written, with respect

                                                                                                               31

                                                               5958030v4/22359-0098
                                                                                                                                                WAB0062
                                                           Case 2:21-bk-04924-EPB           Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                  Desc
                                                                                                Exhibit I Page 44 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 62                                                                              5/25/2021 9:00:19 PM
                                                               to the subject matter hereof, and are intended by Alliance and Borrower as the final, complete
                                                               and exclusive statement of the terms agreed to by them.
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                               15.11 Joint and Several Liability. Each of the Borrowers shall be jointly and
                                                               severally liable hereunder with respect to all Obligations regardless of which of the Borrowers
                                                               actually receives the proceeds of the Loans or the benefit of any other extensions of credit
                                                               hereunder, or the manner in which any Borrower or Alliance account therefor in their respective
                                                               books and records.

                                                                                                  [Signature page follows]




                                                                                                             32

                                                               5958030v4/22359-0098
                                                                                                                                             WAB0063
                                                           Case 2:21-bk-04924-EPB          Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55               Desc
                                                                                               Exhibit I Page 45 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 63                                                                          5/25/2021 9:00:19 PM
                                                                         +Ĉ,&¢$$Ĉ,;!ĈĈd-  ĈĈ.Ĉ 0 Ĉ ĈĈĈĈh 0Ĉ
                                                                   Ĉ h!Ĉ (uĈ
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                  ,:Ĉ
                                                                                                              Ĉ<Ĉ=Ĉ!ĈĈ Ĉ  Ĉ
                                                                                                                 Ĉ  Ĉ

                                                                                                                   )Ĉ, Ĉ Ĉ#!Ĉ!ĈĈ Ĉ
                                                                                                                     Ĉ   Ĉ  Ĉ
                                                                                                                   )Ĉ #Ĉ


                                                                                                                         þ       z ā
                                                                                                                                 ĈĈ          Ĉ
                                                                                                                                 )Ĉ0 (ĈËÌ Ĉ


                                                                                                              ;#Ĉ&A*&BĈ!ĈĈGĈ  Ĉ
                                                                                                                 Ĉ  Ĉ

                                                                                                                  )ĈĈ Ĉ .Ĉ!ĈĈ Ĉ  Ĉ
                                                                                                                     Ĉ  Ĉ
                                                                                                                  )Ĉ #Ĉ


                                                                                                                                   Ă Ĉ
                                                                                                                                 ĈdĈ
                                                                                                                                 )Ĉ0 (Ĉ2 íĈ

                                                                  +"Ĉ
                                                                                                              ,$&+Ĉ+Ĉ+<!ĈĈ (Ĉ
                                                                                                               Ĉ

                                                                                                               " @pq11111@@4444ÿ
                                                                                                              +)Ĉ $Ĉ+vĈ . Ĉ
                                                                                                              & Ù:Ĉ $ Ĉ= Ĉ Ĉ




                                                                                          C$ 0ĈĈĈĈĈ$ 0  ĈDĈ



                                                                                                                                               WAB0064
                                                           Case 2:21-bk-04924-EPB             Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55               Desc
                                                                                                  Exhibit I Page 46 of 55
                                            00004200200062-3_0q31_20200820170018.pdf 64                                                                         5/25/2021 9:00:19 PM
                                                                                                                                        5/25/2021 9:00:20 PM
                                                    ‫}§ؤ‬ɐČ‫§ؤ‬ǋČČeɇĨ‫ؤؤ‬%‫ؤ‬%1‫ؤ^ؤ‬7‫ؤؤ‬A%Uù‫ؤؤؤ‬7‫ؤ‬
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                             ù‫{ؤ‬ùĨ‫ؤ‬A+ƄùI‫ؤ‬

                                             ©ee§Čʌ‫ؤ‬
                                                                                     Čì‫ؤ‬e,ĝ‫ؤ‬éČ‫ؤ‬ÃÃ,˩‫ؤؤ‬ìC2+‫=ؤ‬U‫ؤ‬
                                                                                     C=1‫ؤ‬Uù‫ؤ‬

                                                                                         ©ġ‫§ ؤ‬ù2‫*ؤؤ‬ù%Ĩ‫ ؤ‬ÃÃ,Ĩ‫ؤؤ‬ìC2+‫ؤ‬
                                                                                         CU‫ؤ‬CC1‫ؤ‬Uù‫ؤ‬
                                                                                         1ġ‫* ؤ‬ù+‫ؤ‬


                                                                                                ©ġ‫ؤ‬Ҷǒǒǒҷ̭̭Ҹǒǒǒǒ‫ؤ̮ؤ‬
                                                                                                    {+‫ؤ‬,%ù‫ؤ‬
                                                                                                    ġ‫ؤ‬A7+ǣ‫ؤ‬e͊Ƿ+‫ؤ‬


                                                                                     ǋe*Č‫ ؤ‬e{{e}Ƹ}œ‫ ؤ‬ÃÃ,˩‫ؤؤ‬ì=2+‫ؤ‬CU1‫ؤ‬
                                                                                     C=1‫ؤ‬Uù‫ؤ‬

                                                                                         ©ġ‫^ؤؤ ؤ‬+‫ؤ‬ÃÃ,Ĩ‫ؤؤ‬ìC2%‫=ؤ‬U1‫ؤ‬
                                                                                         CÀ‫ؤ‬Uù‫ؤ‬
                                                                                         1ġ‫* ؤ‬ù+‫ؤ‬


                                                                                                ©ġ‫ؤ‬ǓǓҹźźźźźǓǓ‫ؤ‬Һ‫ؤ‬
                                                                                                    ϻ*:¥[ƾ֋,%ù‫ؤ‬
                                                                                                    ġ‫ؤ‬A7+Ƅ‫ؤ‬e͊Ƿ+‫ؤ‬

                                             AÃÃA,Čġ‫ؤ‬
                                                                                     §Č}Č‫ؤ‬AÃÃ̔A,Č‫©ؤ‬AĝĨ‫ؤ‬ù‫ؤ‬A+ǣù‫ؤ‬
                                                                                     ++1ù‫ؤ‬




                                                                                     }Cġ‫ ؤ‬ù+‫ؤ‬é‫{ؤ‬+ù‫ؤ‬



                                                                                                                                        00004200200062-3_0q31_20200820170018.pdf 65




                                                                  Ɛù7+‫ؤ{ؤ‬1‫ؤ‬Ãù‫ؤ‬ù‫ؤ‬J%‫ؤ‬A%Uù1Ǳ‫ؤ‬


                                            Case 2:21-bk-04924-EPB                                             WAB0065
                                                                         Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55 Desc
                                                                             Exhibit I Page 47 of 55
00004200200062-3_0q31_20200820170018.pdf 498




                                                                         >ŽĂŶKĨĨŝĐĞƌ                                                                      ƐŽĨ͗          &ƌĞƋƵĞŶĐǇ

                                                                         ϰϲϮϲϯϲϴϵϬ ZĞĚZŽĐŬZŝǀĞƌ͕>>                                                        ϬϵͬϯϬͬϮϬϭϳ YƵĂƌƚĞƌůǇ
                                                                                    DŝŶŝŵƵŵĂůĂŶĐĞZĞƋƵŝƌĞĚ͗ Ψϭ͕ϬϬϬ͕ϬϬϬ͘ϬϬ
                           FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                                                                               dŽƚĂůĞƉŽƐŝƚƐ͗   ΨϭϬ͕ϭϱϵ͕ϭϯϲ͘ϰϵ                 DŝŶŝŵƵŵZĞƋƵŝƌĞŵĞŶƚDĞƚ͗    zĞƐ

                                                                                                                              ϯϭϱϱ   ΨϬ͘ϬϬ
                                                                                                                              ϵϱϮϳ   Ψϭ͘ϳϱ
                                                                                                                              ϴϯϬϱ   Ψϭ͕ϲϱϯ͘ϰϵ
                                                                                                                              ϴϬϬϵ   ΨϮ͕ϳϲϴ͘ϰϮ
                                                                                                                              ϵϳϰϵ   ΨϭϮ͕ϴϬϲ͘ϮϮ
                                                                                                                              ϰϮϯϰ   Ψϭϳ͕ϵϮϳ͘ϵϳ
                                                                                                                              ϰϭϭϲ   ΨϮϭ͕ϰϴϯ͘ϯϭ
                                                                                                                              ϱϱϱϴ   Ψϯϭ͕ϲϭϲ͘ϵϯ
                                                                                                                              ϵϴϭϮ   Ψϱϲ͕ϰϮϮ͘ϴϬ
                                                                                                                              ϳϱϰϯ   Ψϱϳ͕ϯϱϲ͘Ϭϴ
                                                                                                                              ϰϮϮϱ   ΨϵϮ͕ϱϱϱ͘ϯϴ
                                                                                                                              ϰϭϮϯ   Ψϭϱϵ͕ϭϳϴ͘ϵϯ
                                                                                                                              ϯϱϳϰ   ΨϮϭϵ͕ϳϬϵ͘ϭϳ
                                                                                                                              Ϯϴϴϴ   ΨϯϱϮ͕ϭϯϲ͘ϴϲ
                                                                                                                              ϯϭϯϱ   Ψϱϰϱ͕Ϯϭϱ͘ϮϬ
                                                                                                                              ϭϭϬϱ   ΨϲϭϬ͕ϱϴϴ͘Ϯϲ
                                                                                                                              ϭϲϴϴ   ΨϲϮϰ͕ϵϵϭ͘ϭϳ
                                                                                                                              Ϯϲϱϳ   Ψϭ͕Ϯϯϴ͕ϭϬϭ͘ϵϲ
                                                                                                                              ϴϭϴϯ   ΨϮ͕ϴϭϬ͕ϳϯϮ͘ϵϱ
                                                                                                                              ϲϴϱϲ   Ψϯ͕ϯϬϯ͕ϴϴϵ͘ϲϰ
5/25/2021 9:00:20 PM




                                                                       DŽŶĚĂǇ͕KĐƚŽďĞƌϭϲ͕ϮϬϭϳ
                                                                                              Case 2:21-bk-04924-EPB                                               WĂŐĞϭϭŽĨϯϭ
                                                                                                                             Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55         Desc   WAB0498
                                                                                                                                 Exhibit I Page 48 of 55
                                                                            OF      AR I ZONA
                                            Alliance Bank of Arizona,ofa division   Western Alliance Bank.
                                            Member FDIC,
                                            PO Box 26237 • Las Vegas, NV 89126-0237
                                            Return Service Requested
                                                                                                                                              Last statement: February 28, 2021
                                                                                                                                              This statement: March 31, 2021
                                                                                                                                              Total days in statement period: 31
                                            WINDOW ROCK INVESTMENT OPERATIONS LLC
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            1819 E SOUTHERN AVE STE B10
                                            MESA AZ 85204-5219
                                                                                                                                              Page 1
                                                                                                                                              XXXXXX2657
                                                                                                                                              ( 9)

                                                                                                                                              Direct inquiries to:
                                                                                                                                              877-273-2265

                                                                                                                                              Alliance Bank Of Arizona
                                                                                                                                              3033 West Ray Road
                                                                                                                                              Chandler AZ 85226




                                                                      THANK YOU FOR BANKING WITH US!




                                             Analyzed Business Checking
                                                                     Account number                            XXXXXX2657       Beginning balance         $749,535.69
                                                                     Enclosures                                            9    Total additions            352,664.23
                                                                     Low balance                                 $48,633.44     Total subtractions       1,053,566.48
                                                                     Average balance                            $528,404.70     Ending balance             $48,633.44
                                                                     Avg collected balance                         $528,318


                                                       CHECKS
                                                                     Number                       Date           Amount     Number            Date              Amount
                                                                     395                          03-04            50.00       400            03-19             800.00
                                                                     396                          03-10           508.75       401            03-22           8,644.83
                                                                     397                          03-10         6,507.68       402            03-17              66.68
                                                                     398                          03-22           265.00       403            03-18             105.00
                                                                     399                          03-23            50.00


                                                       DEBITS
                                                                     Date            Description                                                            Subtractions
                                                                     03-22 ' Wire Dr 0/L Usd                                                             1,000,000.00
                                                                                       OUTGOING WIRE BNF WINDOW ROCK CREDIT OPPORTUNITY F
                                                                                       UND;REF ;WIRE/OUT 20210810527600
                                                                     03-23 ' Analysis Results Chg                                                                796.48
                                                                                       ANALYSIS CHARGES FOR 02/21
                                                                     03-23 ' Fee Based Charge                                                                        35.00
                                                                                       FEE BASED CHARGES FOR 02/21




                                               Case 2:21-bk-04924-EPB                                 Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                Desc
                                                                                                          Exhibit I Page 49 of 55
                                                                            OF      AR I ZONA
                                            Alliance Bank of Arizona,ofa division   Western Alliance Bank.
                                            Member FDIC,
                                            PO Box 26237 • Las Vegas, NV 89126-0237
                                            Return Service Requested
                                                                                                                                                 Last statement: February 28, 2021
                                                                                                                                                 This statement: March 31, 2021
                                                                                                                                                 Total days in statement period: 31
                                            DIBS US INC
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            1819 E SOUTHERN AVE SUITE B10
                                            MESA AZ 85204-5219
                                                                                                                                                 Page 1
                                                                                                                                                 XXXXXX3135
                                                                                                                                                 ( 2)

                                                                                                                                                 Direct inquiries to:
                                                                                                                                                 877-273-2265

                                                                                                                                                 Alliance Bank Of Arizona
                                                                                                                                                 3033 West Ray Road
                                                                                                                                                 Chandler AZ 85226




                                                                      THANK YOU FOR BANKING WITH US!




                                             Analyzed Business Checking
                                                                     Account number                               XXXXXX3135     Beginning balance            $31,385.64
                                                                     Enclosures                                              2   Total additions                     .00
                                                                     Low balance                                    $31,125.39   Total subtractions               260.25
                                                                     Average balance                                $31,275.67   Ending balance               $31,125.39
                                                                     Avg collected balance                             $31,275


                                                       CHECKS
                                                                     Number                       Date              Amount     Number            Date              Amount
                                                                     ~3~32~---~0~3~-0~2~----5=7~_~47                         ~3~33~---~0~3~-2~3~----5=0~.~oo


                                                       DEBITS
                                                                     Date            Description                                                               Subtractions
                                                                     03-23 ' Analysis Results Chg                                                                       82.78
                                                                                       ANALYSIS CHARGES FOR 02/21
                                                                     03-25 ' Online Transfer Dr                                                                         70.00
                                                                                       REF 0841723L FUNDS TRANSFER TO DEP XXXXXX7543
                                                                                       FROM 02 08 AMEX MM



                                                       DAILY BALANCES
                                                                     Date                                Amount   Date                  Amount   Date                     Amount
                                                                     02-28                          31,385.64     03-23  31,195.39               ---------
                                                                                                                  -------~---
                                                                     03-02                          31,328.17     03-25  31,125.39




                                               Case 2:21-bk-04924-EPB                                 Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55                   Desc
                                                                                                          Exhibit I Page 50 of 55
                                                                            OF      AR I ZONA
                                            Alliance Bank of Arizona,ofa division   Western Alliance Bank.
                                            Member FDIC,
                                            PO Box 26237 • Las Vegas, NV 89126-0237
                                            Return Service Requested
                                                                                                                                             Last statement: February 28, 2021
                                                                                                                                             This statement: March 31, 2021
                                                                                                                                             Total days in statement period: 31
                                            WINDOW ROCK CAPITAL PARTNERS LLC
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            1819 E SOUTHERN AVE STE B10
                                            MESA AZ 85204-5219
                                                                                                                                             Page 1 of 3
                                                                                                                                             XXXXXX7543
                                                                                                                                             ( 0)

                                                                                                                                             Direct inquiries to:
                                                                                                                                             877-273-2265

                                                                                                                                             Alliance Bank Of Arizona
                                                                                                                                             3033 West Ray Road
                                                                                                                                             Chandler AZ 85226




                                                                      THANK YOU FOR BANKING WITH US!




                                             Analyzed Business Checking
                                                                     Account number                            XXXXXX7543      Beginning balance              $632.08
                                                                     Low balance                                $-17,888.48    Total additions              60,778.76
                                                                     Average balance                              $1,311.72    Total subtractions           37,847.05
                                                                     Avg collected balance                           $1,311    Ending balance              $23,563.79


                                                       CHECKS
                                                                     Number                       Date           Amount   Number             Date              Amount
                                                                      1058                        03-02           70.00       1060           03-10                  41.25
                                                                      1059                        03-05          234.94


                                                       DEBITS
                                                                     Date            Description                                                           Subtractions
                                                                     03-01          'ACH Debit                                                                      50.30
                                                                                       TOWN OF GILBERT BILLPAY 210301
                                                                     03-02 'ACH Debit                                                                               57.73
                                                                                       SRP SUREPA Y-S 1 210302
                                                                     03-02 'ACH Debit                                                                               88.18
                                                                                       SRPSUREPAY-S1 210302
                                                                     03-02 'ACH Debit                                                                       18,254.35
                                                                                       AMEX EPAYMENT ACH PMT 210302
                                                                                       W8214
                                                                     03-03 ' Online Transfer Dr                                                              1,500.00
                                                                                       REF 0621544L FUNDS TRANSFER TO DEP XXXXXX1688
                                                                                       FROM MM WRCP TO CADI TO REDUCE DTDF




                                               Case 2:21-bk-04924-EPB                                 Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55               Desc
                                                                                                          Exhibit I Page 51 of 55
                                                                            OF      AR I ZONA
                                            Alliance Bank of Arizona,ofa division   Western Alliance Bank.
                                            Member FDIC,
                                            PO Box 26237 • Las Vegas, NV 89126-0237
                                            Return Service Requested
                                                                                                                                             Last statement: February 28, 2021
                                                                                                                                             This statement: March 31, 2021
                                                                                                                                             Total days in statement period: 31
                                            CADI US LLC
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            1819 E SOUTHERN AVE SUITE B10
                                            MESA AZ 85204-5219
                                                                                                                                             Page 1 of 2
                                                                                                                                             XXXXXX1688
                                                                                                                                             ( 0)

                                                                                                                                             Direct inquiries to:
                                                                                                                                             877-273-2265

                                                                                                                                             Alliance Bank Of Arizona
                                                                                                                                             3033 West Ray Road
                                                                                                                                             Chandler AZ 85226




                                                                      THANK YOU FOR BANKING WITH US!




                                             Analyzed Business Checking
                                                                     Account number                            XXXXXX1688      Beginning balance         $144,784.87
                                                                     Low balance                                $144,784.87    Total additions             55,716.06
                                                                     Average balance                            $174, 185.55   Total subtractions                .00
                                                                     Avg collected balance                         $174,185    Ending balance            $200,500.93


                                                       CREDITS
                                                                     Date            Description                                                              Additions
                                                                     03-03 ' Online Transfer Cr                                                              1,500.00
                                                                                       REF 0621544L FUNDS TRANSFER FRMDEP XXXXXX7543
                                                                                       FROM MM WRCP TO CADI TO REDUCE DTDF
                                                                     03-12 ' Online Transfer Cr                                                              2,700.00
                                                                                       REF 0711114L FUNDS TRANSFER FRMDEP XXXXXX7543
                                                                                       FROM RDUCE WRCP TO CADI DTDF
                                                                     03-12 ' Wire Cr-Usd                                                                    36,716.06
                                                                                       INCOMING WIRE ORG SERVIS ONE INC;REF ;WIRE/IN   20
                                                                                       210710973300
                                                                     03-25 ' Online Transfer Cr                                                              8,800.00
                                                                                       REF 0841723L FUNDS TRANSFER FRMDEP XXXXXX7543
                                                                                       FROM PARTIALLY REDUCE WRCP TO CADI DTDF
                                                                     03-29 ' Online Transfer Cr                                                              6,000.00
                                                                                       REF 0881252L FUNDS TRANSFER FRMDEP XXXXXX7543
                                                                                       FROM PARTIALLY REDUCES WRCP TO CADI DTDF




                                               Case 2:21-bk-04924-EPB                                 Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55             Desc
                                                                                                          Exhibit I Page 52 of 55
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            Case 2:21-bk-04924-EPB   Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                                                                         Exhibit I Page 53 of 55
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            Case 2:21-bk-04924-EPB   Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                                                                         Exhibit I Page 54 of 55
FILED DATE: 5/26/2021 3:38 PM 2017L006009




                                            Case 2:21-bk-04924-EPB   Doc 18-9 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                                                                         Exhibit I Page 55 of 55
